Exhibit 10.1

 

EXECUTION COPY

 

€150,000,000

 

THREE YEAR CREDIT AGREEMENT

 

Dated as of November 19, 2009

 

Among

 

SEALED AIR CORPORATION

as Company

 

SEALED AIR LUXEMBOURG S.C.A.

SEALED AIR B.V.

and

SEALED AIR PACKAGING, SOCIEDAD LIMITADA UNIPERSONAL

as Borrowers

 

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

 

BNP PARIBAS,

as Administrative Agent

 

THE ROYAL BANK OF SCOTLAND PLC

as Syndication Agent

 

CITIBANK, N.A.

BANK OF AMERICA, N.A.

and

CALYON

as Documentation Agents

 

and

 

BNP PARIBAS SECURITIES CORP.

and

RBS SECURITIES INC.

as Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

1

 

 

 

SECTION 1.02. Computation of Time Periods

 

13

 

 

 

SECTION 1.03. Accounting Terms

 

13

 

 

 

ARTICLE II

 

 

 

 

 

SECTION 2.01. The Advances

 

14

 

 

 

SECTION 2.02. Making the Revolving Credit Advances and Swing Line Advances

 

14

 

 

 

SECTION 2.03. Fees

 

16

 

 

 

SECTION 2.04. Termination or Reduction of the Commitments

 

16

 

 

 

SECTION 2.05. Repayment of Revolving Credit Advances

 

17

 

 

 

SECTION 2.06. Interest on Revolving Credit Advances and Swing Line Advances

 

17

 

 

 

SECTION 2.07. Interest Rate Determination

 

18

 

 

 

SECTION 2.08. Optional Conversion of Revolving Credit Advances

 

19

 

 

 

SECTION 2.09. Prepayments of Revolving Credit Advances and Swing Line Advances

 

20

 

 

 

SECTION 2.10. Increased Costs

 

20

 

 

 

SECTION 2.11. Illegality

 

21

 

 

 

SECTION 2.12. Payments and Computations

 

21

 

 

 

SECTION 2.13. Taxes

 

22

 

 

 

SECTION 2.14. Sharing of Payments, Etc.

 

23

 

 

 

SECTION 2.15. Evidence of Debt

 

24

 

 

 

SECTION 2.16. Use of Proceeds

 

24

 

 

 

SECTION 2.17. Defaulting Lenders

 

24

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

 

25

 

 

 

SECTION 3.02. Initial Advance to Each Designated Subsidiary

 

26

 

 

 

SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, and Swing
Line Borrowing.

 

26

 

 

 

SECTION 3.04. Determinations Under Section 3.01

 

27

 

 

 

ARTICLE IV

 

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower

 

27

 

 

 

ARTICLE V

 

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

30

 

 

 

SECTION 5.02. Negative Covenants

 

32

 

 

 

SECTION 5.03. Financial Covenants

 

36

 

 

 

ARTICLE VI

 

 

 

 

 

SECTION 6.01. Events of Default

 

36

 

 

 

ARTICLE VII

 

 

 

 

 

SECTION 7.01. Guaranty

 

38

 

 

 

SECTION 7.02. Guaranty Absolute

 

38

 

 

 

SECTION 7.03. Waivers and Acknowledgments

 

39

 

 

 

SECTION 7.04. Subrogation

 

40

 

 

 

SECTION 7.05. Subordination

 

40

 

 

 

SECTION 7.06. Continuing Guaranty; Assignments

 

41

 

 

 

ARTICLE VIII

 

 

 

 

 

SECTION 8.01. Authorization and Action

 

41

 

 

 

SECTION 8.02. Agent’s Reliance, Etc.

 

41

 

 

 

SECTION 8.03. BNPP and Affiliates

 

42

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.04. Lender Credit Decision

 

42

 

 

 

SECTION 8.05. Indemnification

 

42

 

 

 

SECTION 8.06. Successor Agent

 

43

 

 

 

SECTION 8.07. Other Agents.

 

43

 

 

 

ARTICLE IX

 

 

 

 

 

SECTION 9.01. Amendments, Etc.

 

43

 

 

 

SECTION 9.02. Notices, Etc.

 

43

 

 

 

SECTION 9.03. No Waiver; Remedies

 

44

 

 

 

SECTION 9.04. Costs and Expenses

 

44

 

 

 

SECTION 9.05. Right of Set-off

 

45

 

 

 

SECTION 9.06. Binding Effect

 

46

 

 

 

SECTION 9.07. Assignments and Participations

 

46

 

 

 

SECTION 9.08. Confidentiality

 

47

 

 

 

SECTION 9.09. Designated Subsidiaries

 

48

 

 

 

SECTION 9.10. Governing Law

 

48

 

 

 

SECTION 9.11. Execution in Counterparts

 

49

 

 

 

SECTION 9.12. Judgment

 

49

 

 

 

SECTION 9.13. Jurisdiction, Etc.

 

49

 

 

 

SECTION 9.14. Patriot Act

 

50

 

 

 

SECTION 9.15. Waiver of Jury Trial

 

51

 

 

 

Schedules

 

 

 

 

 

Schedule I - List of Applicable Lending Offices

 

 

 

 

 

Schedule 4.01(j) — Material Subsidiaries

 

 

 

iii

--------------------------------------------------------------------------------


 

Schedule 5.02(b)(ii) - Existing Subsidiary Indebtedness

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Note

 

 

 

 

 

Exhibit B

 

-

 

Form of Notice of Revolving Credit Borrowing

 

 

 

 

 

Exhibit C

 

-

 

Form of Assignment and Acceptance

 

 

 

 

 

Exhibit D

 

-

 

Form of Subsidiary Guaranty

 

 

 

 

 

Exhibit E

 

-

 

Form of Opinion of Counsel for the Loan Parties

 

 

 

 

 

Exhibit F

 

-

 

Form of Borrower Designation Agreement

 

iv

--------------------------------------------------------------------------------


 

THREE YEAR CREDIT AGREEMENT

 

Dated as of November 19, 2009

 

SEALED AIR CORPORATION, a Delaware corporation (the “Company”), SEALED AIR
LUXEMBOURG S.C.A., a Luxembourg corporation (“Lux SCA”), SEALED AIR B.V., a
Dutch corporation (“SA BV”) and Sealed Air Packaging, Sociedad Limitada
Unipersonal, a Spanish corporation (“SA Pkg SL”; the Company, Lux SCA, SA BV and
SA Pkg SL are, collectively, the “Initial Borrowers”), the banks and other
financial institutions (the “Initial Lenders”) listed on the signature
pages hereof, and BNP PARIBAS (“BNPP”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Accounting Charges” means tangible asset write-downs and restructuring charges,
whether or not such charges require a cash payment at any time.

 

“Acquired Entities” means any Person that becomes a Subsidiary as a result of an
Acquisition.

 

“Acquisition” means (i) an investment by the Company or any of its Subsidiaries
in any Person (other than the Company or any of its Subsidiaries) pursuant to
which such Person shall become a Subsidiary or shall be merged into or
consolidated with the Company or any of its Subsidiaries or (ii) an acquisition
by the Company or any of its Subsidiaries of the property and assets of any
Person (other than the Company or any of its Subsidiaries) that constitutes
substantially all of the assets of such Person or any division or line or
business of such Person.

 

“Advance” means a Revolving Credit Advance or a Swing Line Advance.

 

“Affected Lender” means any Lender that (a) is a Defaulting Lender, (b) has
otherwise failed to pay to the Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless such failure has been cured or is the subject of a good faith
dispute and such Lender has promptly notified the Company of the nature thereof
in reasonable detail, (c) has (or whose parent company has) become the subject
of a bankruptcy or insolvency proceeding or (d) has had a receiver or
conservator appointed with respect to such Lender (or any parent company of such
Lender) at the direction or request of any regulatory agency or authority (or
similar regulatory action has been taken with respect to such Lender).  No
Lender shall be an Affected Lender solely by virtue of the ownership or
acquisition by a governmental authority or instrumentality thereof of any equity
interest in such Lender or parent company thereof or the exercise of control
over such Lender or parent company thereof by a governmental authority or
instrumentality thereof.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

“Agent’s Account” means such account of the Agent as is designated in writing
from time to time by the Agent to the Company and the Lenders for such purpose.

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable Margin for
Base Rate Advances

 

Applicable Margin for
Eurocurrency Rate Advances

 

Level 1

BBB+ and Baa1 or above

 

1.250

%

2.250

%

Level 2

BBB and Baa2

 

1.750

%

2.750

%

Level 3

BBB- and Baa3

 

2.250

%

3.250

%

Level 4

BB+ and Ba1

 

2.750

%

3.750

%

Level 5

BB and Ba2

 

3.250

%

4.250

%

Level 6

BB- or Ba3 or lower

 

3.750

%

4.750

%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Percentage

 

Level 1

BBB+ and Baa1 or above

 

0.375

%

Level 2

BBB and Baa2

 

0.500

%

Level 3

BBB- and Baa3

 

0.625

%

Level 4

BB+ and Ba1

 

0.750

%

Level 5

BB and Ba2

 

0.875

%

Level 6

BB- or Ba3 or lower

 

1.000

%

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

 

“Bankruptcy Code” has the meaning specified in Section 6.01(e).

 

“Bankruptcy Law” means the Bankruptcy Code, or any similar foreign, federal or
state law for the relief of debtors.

 

2

--------------------------------------------------------------------------------


 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)           the rate of interest announced publicly by BNPP in New York,
New York, from time to time, as its prime rate;

 

(b)           ½ of one percent per annum above the Federal Funds Rate; and

 

(c)           the rate equal to the Eurodollar Rate for an Interest Period of
one month for each day that a Base Rate Advance is outstanding (and in respect
of any day that is not a Business Day, the Eurodollar Rate as in effect on the
immediately preceding Business Day) plus 1.00%.

 

“Base Rate Advance” means a Revolving Credit Advance or a Swing Line Advance, in
each case denominated in Dollars, that bears interest as provided in
Section 2.06(a)(i).

 

“Borrower Designation Agreement” means, with respect to any Designated
Subsidiary, an agreement in the form of Exhibit F hereto signed by such
Designated Subsidiary and the Company.

 

“Borrowers” means, collectively, each Initial Borrower and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.09.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.

 

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and, in
the case of an Advance denominated in Euro, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open.

 

“Capital Lease” means any lease of property which, in accordance with generally
accepted accounting principles, would be required to be capitalized on the
balance sheet of the lessee.

 

“Change of Control” means the occurrence of either of the following:  (i) any
“Person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), excluding an employee benefit or stock ownership plan of the
Company, is or shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of 50% or more on a
fully diluted basis of the voting stock of the Company or shall have the right
to elect a majority of the directors of the Company or (ii) the Board of
Directors of the Company shall cease to consist of a majority of Continuing
Directors.

 

“Commitment” means as to any Lender (a) the Euro amount set forth opposite such
Lender’s name on the signature pages hereof, or (b) if such Lender has entered
into any Assignment and Acceptance, the Euro amount set forth for such Lender in
the Register maintained by the Agent pursuant to Section 9.07(d), as such amount
may be reduced pursuant to Section 2.04.

 

“Confidential Information” has the meaning specified in Section 9.08.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Assets” means, at any date, the total assets of the Company and
its Subsidiaries as at such date determined on a Consolidated basis in
accordance with GAAP.

 

“Consolidated Debt” means, at any time, the sum of (a) all amounts invested by a
purchaser (and not repaid) under a Permitted Receivables Financing, (b) all
Indebtedness (other than Contingent

 

3

--------------------------------------------------------------------------------


 

Obligations) of the Company and its Subsidiaries determined on a Consolidated
basis and (c) the amount corresponding to the principal portion of “Settlement
agreement and related accrued interest” as shown on the Consolidated balance
sheet of the Company and its Subsidiaries.

 

“Consolidated Interest Expense” for any period means total interest expense
(including amounts properly attributable to interest with respect to capital
leases in accordance with GAAP, amortization of debt discount and debt issuance
costs and other amounts recorded as interest expense in accordance with GAAP)
and losses on the sale of the undivided ownership interests in certain accounts
receivable and program fees incurred, paid or payable under a Permitted
Receivables Financing, in each case, of the Company and its Subsidiaries on a
Consolidated basis for such period.

 

“Consolidated Liabilities” means, at any date, the sum of all liabilities of the
Company and its Subsidiaries as at such date determined on a Consolidated basis
in accordance with GAAP.

 

“Consolidated Net Debt” means, at any time, Consolidated Debt less unrestricted
cash, cash equivalents and short-term investments of the Company and its
Domestic Subsidiaries as reflected on the Consolidated balance sheets of the
Company and such Subsidiaries to the extent that the aggregate of such cash,
cash equivalents and short-term investments exceeds $25,000,000.

 

“Consolidated Stockholders’ Equity” means, at any date, the remainder of
(a) Consolidated Assets as at such date, minus (b) Consolidated Liabilities as
at such date.

 

“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
amount such Person guarantees but in any event not more than the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

“Continuing Directors” means the directors of the Company on the Effective Date
and each other director, if such director’s nomination for election to the Board
of Directors of the Company is recommended by a majority of the then Continuing
Directors.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Advances of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Advances) over the
aggregate outstanding principal amount of all Advances of such Defaulting
Lender.

 

4

--------------------------------------------------------------------------------


 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earlier of the following dates: (a) the date on which (i) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Advance by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.17) and
(ii) such Defaulting Lender shall have delivered to the Company and the Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitment; and (b) the date on which the Borrowers, the Agent
and the Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

 

“Defaulted Advance” has the meaning specified in Section 2.17.

 

“Defaulting Lender” has the meaning specified in Section 2.17.

 

“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.09.

 

“Dollars” and the “$” sign each means lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Agent.

 

“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.

 

“EBITDA” for any period means the Consolidated net income (or loss) of the
Company and its Subsidiaries for such period, adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating
Consolidated net income (a) Consolidated Interest Expense, (b) income taxes,
(c) any extraordinary gains or losses, (d) gains or losses from sales of assets
(other than from sales of inventory in the ordinary course of business), (e) all
amortization of goodwill and other intangibles, (f) depreciation, (g) all
non-cash contributions or accruals to or with respect to deferred profit sharing
or compensation plans, (h) any non-cash gains (or losses) resulting from the
cumulative effect of changes in accounting principles, (i) non-cash losses (or
gains) that have not become cash charges resulting from accounting adjustments
to auction rate securities in an amount not to exceed $44,700,000 in aggregate,
(j) non-cash charges resulting from accounting adjustments to goodwill,
(k) restructuring charges that neither the Company nor its Subsidiaries has paid
in cash, and (l) cash restructuring charges incurred beginning in 2008 in an
aggregate amount of $75,000,000; provided that there shall be included in such
determination for such period all such amounts attributable to any Acquired
Entity acquired during such period pursuant to an Acquisition to the extent not
subsequently sold or otherwise disposed of during such period for the portion of
such period prior to such Acquisition; provided further that any amounts added
to Consolidated net income pursuant to clauses (g), (i) or (k) above for any
period shall be deducted from Consolidated net income for the period, if ever,
in which such amounts are paid in cash by the Company or any of its
Subsidiaries.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 9.07, the Company, such approvals not to be unreasonably withheld
or delayed; provided, however, that neither the Company nor an Affiliate of the
Company shall qualify as an Eligible Assignee.

 

“EMU” means the Economic and Monetary Union as contemplated by the Treaty on
European Union.

 

5

--------------------------------------------------------------------------------


 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any violation
(or alleged violation) by the Company or any of its Subsidiaries under any
Environmental Law (hereafter “Claims”) or any permit issued under any such law,
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Materials or arising from alleged injury or threat of injury to the
environment.

 

“Environmental Law” means any foreign, federal, state or local statute, law,
rule, regulation, ordinance, code, policy or rule of common law now or hereafter
in effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to the environment or Hazardous Materials.

 

“Equivalent” in Dollars of Euros on any date means the equivalent in Dollars of
Euros determined by using the quoted spot rate at which the Agent’s principal
office in London offers to exchange Dollars for Euros in London prior to
4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement,
and the “Equivalent” in Euros of Dollars means the equivalent in Euros of
Dollars determined by using the quoted spot rate at which the Agent’s principal
office in London offers to exchange Euros for Dollars in London prior to
4:00 P.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such date as is required pursuant to the terms of this Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA)  which
together with the Company or any of its Subsidiaries would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) and (o) or
the Internal Revenue Code or (ii) as a result of the Company or any of its
Subsidiaries being or having been a general partner of such person.

 

“EURIBO Rate” means the rate appearing on Reuters EURIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Agent from time to
time for purposes of providing quotations of interest rates applicable to
deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Euro with a maturity comparable to such Interest Period or, if
for any reason such rate is not available, the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of the respective rates per annum at which deposits in Euros are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period (subject,
however, to the provisions of Section 2.07).

 

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.

 

6

--------------------------------------------------------------------------------


 

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Agent.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

 

“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a)(i) in the case of
any Revolving Credit Advance denominated in Dollars, the rate per annum (rounded
upward to the nearest whole multiple of 1/16 of 1% per annum) appearing on the
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars is offered by the principal office of each of the
Reference Banks in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurocurrency Rate Advance comprising part of such Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period or, (ii) in the case of any Revolving Credit Advance denominated
in Euros, the EURIBO Rate by (b) a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage for such Interest Period.  If the Reuters
LIBOR01 Page (or any successor page) is unavailable, the Eurocurrency Rate for
any Interest Period for each Eurocurrency Rate Advance comprising part of the
same Revolving Credit Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.07.

 

“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or Euros that bears interest as provided in Section 2.06(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

 

7

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means (i) each Subsidiary of the Company not incorporated
under the laws of the United States or of any State thereof and (ii) any other
Subsidiary of the Company substantially all of the operations of which remain
outside the United States.

 

“Funding Default” has the meaning specified in Section 2.17

 

“GAAP” has the meaning specified in Section 1.03.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Hazardous Materials” means (a) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect under any
applicable Environmental Law.

 

“Indebtedness” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services (except trade accounts payable and accrued expenses arising
in the ordinary course of business) to the extent such amounts would in
accordance with GAAP be recorded as debt on a balance sheet of such Person,
(iv) all obligations of such Person as lessee which are capitalized in
accordance with GAAP, (v) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit (other than letters of credit which secure obligations in respect of
trade payables or other letters of credit not securing Indebtedness, unless such
reimbursement obligation remains unsatisfied for more than 3 Business Days),
(vi) all Indebtedness secured by a Lien on any asset of such Person, whether or
not such Indebtedness is otherwise an obligation of such Person, and (vii) all
Contingent Obligations of such Person minus the portion of such Contingent
Obligation which is secured by a letter of credit naming such Person as
beneficiary issued by a bank which, at the time of the issuance (or any renewal
or extension) of such letter of credit has a long term senior unsecured
indebtedness rating of at least A by S&P or A2 by Moody’s.

 

“Information Memorandum” means the projections and management presentation
posted on IntraLinks on October 19, 2009 used by the Agent in connection with
the syndication of the Commitments.

 

“Interest Coverage Ratio” for any period means the ratio of EBITDA to the sum of
(i) Consolidated Interest Expense for such period and (ii) the aggregate
principal amount of dividends paid or accrued on the Company’s preferred stock
during such period.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurocurrency Rate Advance and ending on the last day of the period
selected by the Borrower requesting such Borrowing pursuant to the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below.  The duration of
each such Interest Period shall be one, two, three or six months, and subject to
clause (c) of this definition, nine or twelve months, as the Borrower requesting
the Borrowing may, upon notice received by the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the first day of such
Interest Period in the case of Eurocurrency Rate Advances denominated in Dollars
and not later than 3:00 P.M. (New York City time) on the fourth Business Day

 

8

--------------------------------------------------------------------------------


 

prior to the first day of such Interest Period in the case of Eurocurrency rate
advances denominated in Euro, select; provided, however, that:

 

(a)           such Borrower may not select any Interest Period that ends after
the Termination Date;

 

(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;

 

(c)           such Borrower shall not be entitled to select an Interest Period
having duration of nine or twelve months unless, by 2:00 P.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
each Lender notifies the Agent that such Lender will be providing funding for
such Revolving Credit Borrowing with such Interest Period (the failure of any
Lender to so respond by such time being deemed for all purposes of this
Agreement as an objection by such Lender to the requested duration of such
Interest Period); provided that, if any  or all of the Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Revolving Credit Borrowing shall be one, two, three or six months, as
specified by such Borrower requesting such Revolving Credit Borrowing in the
applicable Notice of Revolving Credit Borrowing as the desired alternative to an
Interest Period of nine or twelve months;

 

(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and

 

(e)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Internal Revenue Code are to the Internal Revenue Code
as in effect at the date of this Agreement, and to any subsequent provisions of
the Internal Revenue Code amendatory thereof, supplemental thereto or
substituted therefor.

 

“Lenders” means the Initial Lenders, the Swing Line Bank and each Person that
shall become a party hereto pursuant to Section 9.07.

 

“Leverage Ratio” means (a) at any time prior to the Release Date, the ratio of
Consolidated Net Debt at such time to EBITDA for the Test Period last ended and
(b) on and after the Release Date, the ratio of Consolidated Debt at such time
to EBITDA for the Test Period then ended.

 

“Lien” means any mortgage, pledge, hypothecation, encumbrance, lien (statutory
or other) or other security interest of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Capital Lease).

 

“Loan Document” means this Agreement, the Notes and the Subsidiary Guaranty, if
any.

 

“Loan Parties” means each Borrower and each Subsidiary Guarantor.

 

9

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

“Material Acquisition” means an Acquisition in which the aggregate purchase
price paid in cash or property (other than property consisting of equity shares
or interests or other equivalents of corporate stock of, or partnership or other
ownership interests in, the Company), equals or exceeds 10% of the sum
(calculated without giving effect to such Acquisition) of (i) Consolidated Debt
(determined as at the end of the most recently ended fiscal quarter of the
Company), plus (ii) Consolidated Stockholders’ Equity (determined as at the end
of the then most recently ended fiscal quarter of the Company), plus (iii) any
increase thereof attributable to any equity offerings or issuances of capital
stock occurring subsequent to the end of such fiscal quarter and before any such
purchase or acquisition.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), results of operations or prospects of the
Company and its Subsidiaries taken as a whole, (b) the rights and remedies of
the Agent or any Lender under this Agreement or any Note or (c) the ability of
the Company to perform its obligations under this Agreement or any Note.

 

“Material Subsidiary” means any Borrower and any other Subsidiary of the Company
that, directly or indirectly through a Subsidiary, either (a) owns assets with a
book value in excess of 2% of the book value of the Consolidated Assets measured
as of the last day of the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a)(i) or
(ii) or (b) generated annual revenues in excess of 2% of the revenues of the
company and its Subsidiaries, taken as a whole, for the most recently completed
four fiscal quarter period for which financial statements have been delivered
pursuant to Section 5.01(a)(i) or (ii) (determined in each case, if a Material
Acquisition occurs, on a pro forma basis assuming such Material Acquisition had
been consummated on the first day of the most recently ended four fiscal quarter
period).

 

“Minimum Liquidity” means the sum of (a) cash, cash equivalents and short-term
investments of the Company and its Domestic Subsidiaries as reflected on the
consolidated balance sheets of the Company and such Subsidiaries, (b) amounts
available to be borrowed under committed lines of credit by the Company and its
Domestic Subsidiaries and (c) amounts available under a Permitted Receivables
Financing.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Defaulting Lender” has the meaning specified in Section 2.17(b)(i).

 

“Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.15 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.

 

“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).

 

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any successor thereto.

 

“Permitted Encumbrances” means, as of any particular time, (i) such easements,
leases, subleases, encroachments, rights of way, minor defects, irregularities
or encumbrances on title which are not unusual with respect to property similar
in character to any such real property and which do not secure Indebtedness and
do not materially impair such real property for the purpose for which it is held
or materially interfere with the conduct of the business of the Company or any
of its Subsidiaries and (ii) municipal and zoning

 

10

--------------------------------------------------------------------------------


 

ordinances, which are not violated by the existing improvements and the present
use made by the Company or any of its Subsidiaries of such real property.

 

“Permitted Receivables Financing” shall have the meaning provided in
Section 5.02(e)(ii).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any multiemployer or single-employer plan subject to Title IV of
ERISA which is maintained or contributed to by (or to which there is an
obligation to contribute to) the Company or a Subsidiary of the Company or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Company or a Subsidiary of the Company or
an ERISA Affiliate maintained, contributed to or had an obligation to contribute
to such plan.

 

“Post-Petition Interest” has the meaning specified in Section 7.05.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.  For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 6 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change its system of classification after the date hereof, each reference
to the Public Debt Rating announced by S&P or Moody’s, as the case may be, shall
refer to the then equivalent rating by S&P or Moody’s, as the case may be.

 

“Put Event” has the meaning specified in Section 2.04(b).

 

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of (a) a fraction the numerator of which is the amount of such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time and (b) such amount.

 

“Reference Banks” means BNPP, The Royal Bank of Scotland plc, Citibank, N.A.,
Bank of America, N.A. and Calyon New York Branch.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Release Date” means the earlier of (a) the funding of the Settlement Agreement
(after the approval and implementation thereof in the plan of reorganization of
W.R. Grace & Co.) and the release of the Company from liability with respect to
all current and future asbestos-related claims pursuant to the Settlement
Agreement and (b) the Company being otherwise fully released from its liability
with respect to such asbestos-related claims (due to changes in federal
legislation and rendering of payment, or otherwise).

 

“Reportable Event” means an event described in Section 4043(b) and (c) of ERISA
with respect to a Plan as to which the 30-day notice requirement has not been
waived by the PBGC.

 

11

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Euro at such time) of the Revolving Credit Advances owing to Lenders, or, if
no such principal amount is then outstanding, Lenders having at least a majority
in interest of the Commitments; provided that the Commitment of, and the
Advances held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).

 

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, and in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

 

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, and in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

 

“SAC(US)” means Sealed Air Corporation (US), a Delaware corporation.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Senior Financial Officer” means the President, the Chief Executive Officer, the
Chief Operating Officer, the Chief Financial Officer and the Treasurer of the
Company.

 

“Settlement Agreement” means the Settlement Agreement and Release, dated
November 10, 2003, among the Company, the Official Committee of Asbestos
Personal Injury Claimants, the Official Committee of Asbestos Property Damage
Claimants and Cryovac, as may be amended, supplemented or modified from time to
time in accordance with Section 5.02(h) hereof.

 

“Subordinated Obligations” has the meaning specified in Section 7.05.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Subsidiary Guarantor” means each Material Subsidiary that is also a Domestic
Subsidiary and that is a party to the Subsidiary Guaranty, if any.

 

“Subsidiary Guaranty” means a guaranty in substantially the form of Exhibit D
hereto (together with each other guaranty or guaranty supplement delivered
pursuant to Section 5.01(h)), which shall be duly executed by each of the
Domestic Subsidiaries listed on Schedule 4.01(j), if required pursuant to
Section 5.01(h).

 

12

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty Period” means any period from the date that the Public Debt
Ratings are BB+ or lower by S&P and Ba1 or lower by Moody’s until earlier of
(a) the Subsidiary Guaranty Release Date and (b) the later of (i) the repayment
in full of all Advances and (ii) the Termination Date.

 

“Subsidiary Guaranty Release Date” means the first date on which the Public Debt
Rating is BBB or better from S&P and Baa2 or better from Moody’s.

 

“Swing Line Advance” means an advance made by the Swing Line Bank pursuant to
Section 2.01(b) or any other Lender by purchase from the Swing Line Bank
pursuant to Section 2.02(b).

 

“Swing Line Advance Maturity Date” has the meaning specified in Section 2.02(b).

 

“Swing Line Bank” means BNPP.

 

“Swing Line Borrowing” means a Borrowing consisting of a Swing Line Advance made
by the Swing Line Bank.

 

“Termination Date” means the earlier of (a) July 26, 2012, (b) the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01 or
(c) as to any Lender who becomes a Defaulting Lender, the date of termination of
such Defaulting Lender’s Commitments pursuant to Section 2.04.

 

“Test Period” means the four consecutive fiscal quarters of the Company then
last ended, in each case taken as one accounting period.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated plan benefits under the Plan as of
the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 35, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of such Plan.

 

“Unused Commitment” means, with respect to each Lender at any time, (a) the
amount of such Lender’s Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances (based in respect of
any Revolving Credit Advances denominated in Dollars on the Equivalent in Euros
at such time) made by such Lender (in its capacity as a Lender) and outstanding
at such time, plus (ii) such Lender’s Ratable Share of the aggregate principal
amount of all Swing Line Advances (based on the Equivalent in Euros at such
time) outstanding at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% equity interest at such time.

 

SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.

 

SECTION 1.03.  Accounting Terms.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial statements

 

13

--------------------------------------------------------------------------------


 

required to be delivered hereunder shall be prepared, in accordance with
generally accepted accounting principles as in effect from time to time, applied
on a basis consistent (except for changes concurred with by the Borrower’s
independent registered public accounting firm) with the most recent audited
Consolidated financial statements of the Borrower delivered to the Agent
(“GAAP”), provided that, if the Borrower notifies the Agent that the Borrower
wishes to amend any covenant in Article V to eliminate the effect of any change
in GAAP on the operation of such covenant (or if the Agent notifies the Borrower
that the Required Lenders wish to amend Article V for such purpose), then the
Borrower’s compliance with such covenant shall be applied on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.  The Advances .  (a)  Revolving Credit Advances.  Each Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Revolving Credit Advances to any Borrower from time to time on any Business Day
during the period from the Effective Date until the Termination Date in an
aggregate amount (based in respect of any Revolving Credit Advances to be
denominated in Dollars by reference to the Equivalent thereof in Euros
determined on the date of delivery of the applicable Notice of Revolving Credit
Borrowing) not to exceed such Lender’s Unused Commitment.  Each Revolving Credit
Borrowing shall be in an amount not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof and shall
consist of Revolving Credit Advances of the same Type and in the same currency
made on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender’s Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.09 and reborrow
under this Section 2.01(a).

 

(b)           The Swing Line Advances.  The Swing Line Bank agrees, on the terms
and conditions hereinafter set forth, to make Swing Line Advances denominated in
Dollars to any Borrower from time to time on any Business Day during the period
from the date hereof until the Termination Date (i) in an aggregate amount not
to exceed at any time outstanding the Equivalent of €10,000,000 (the “Swing Line
Facility”) and (ii) in an amount for each such Advance not to exceed the Unused
Commitments of the Lenders immediately prior to the making of such Advance  The
Swing Line Bank agrees to make one or more Swing Line Advances on any Business
Day.  No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance.  Each Swing Line Borrowing shall
be in an amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and shall consist of a Base Rate Advance made by the Swing Line Bank. 
Within the limits of the Swing Line Facility and within the limits referred to
in clause (ii) above, any Borrower may borrow under this 2.01(b), prepay
pursuant to Section 2.09 and reborrow under this Section 2.01(b).

 

SECTION 2.02.  Making the Revolving Credit Advances and Swing Line Advances. 
(a)  Each Revolving Credit Borrowing shall be made on notice, given not later
than (x) 11:00 A.M. (New York City time) on the third Business Day prior to the
date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in
Dollars, (y) 3:00 P.M. (New York City time) on the fourth Business Day prior to
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in Euros,
or (z) 11:00 A.M. (New York City time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the applicable Borrower to the Agent, which shall give to each
Lender prompt notice thereof by telecopier or telex.  Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by telephone, confirmed promptly in writing, or telecopier or telex in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Advances comprising
such Revolving Credit Borrowing, (iii) aggregate amount of such Revolving Credit
Borrowing, and (iv) in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Revolving Credit Advance.  Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Advances denominated in Dollars, and before
9:00 A.M. (New York City time) on the date of such Revolving Credit Borrowing,
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Euros, make available for the account of its Applicable
Lending Office to the Agent at the

 

14

--------------------------------------------------------------------------------


 

applicable Agent’s Account, in same day funds, such Lender’s ratable portion of
such Revolving Credit Borrowing.  After the Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower requesting the applicable
Borrowing at the address and in the account of such Borrower specified in the
applicable Notice of Revolving Credit Borrowing.

 

(b)           Each Swing Line Borrowing shall be made on notice, given not later
than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing by the Borrower to the Swing Line Bank and the Agent, of which the
Agent shall give prompt notice to the Lenders.  Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
promptly in writing, or telecopier or telex, specifying therein the requested
(i) date of such Borrowing, (ii) amount of such Borrowing and (iii) maturity of
such Borrowing (which maturity shall be no later than the earlier of (A) the
tenth Business Day after the requested date of such Borrowing and (B) the
Termination Date (the “Swing Line Advance Maturity Date”)).  The Swing Line Bank
shall, before 2:00 P.M. (New York City time) on the date of such Swing Line
Borrowing, make such Swing Line Borrowing available to the Agent at the Agent’s
Account, in same day funds.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the applicable Borrower at the address and in
the account of such Borrower specified in the applicable Notice of Swing Line
Borrowing.  Upon written demand by the Swing Line Bank, with a copy of such
demand to the Agent, each other Lender will purchase from the Swing Line Bank,
and the Swing Line Bank shall sell and assign to each such other Lender, such
other Lender’s Ratable Share of such outstanding Swing Line Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of the Swing Line Bank, by deposit to the Agent’s Account, in same day
funds, an amount equal to its Ratable Share of such Swing Line Advance.  Each
Borrower hereby agrees to each such sale and assignment.  Each Lender agrees to
purchase its Ratable Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by the Swing Line Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  Upon any such
assignment by the Swing Line Bank to any other Lender of a portion of a Swing
Line Advance, the Swing Line Bank represents and warrants to such other Lender
that the Swing Line Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Swing Line Advance, this Agreement, the
Notes or the Borrowers.  If and to the extent that any Lender shall not have so
made its Ratable Share of such Swing Line Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date such Lender is required to have
made such amount available to the Agent until the date such amount is paid to
the Agent, at the Federal Funds Rate.  If such Lender shall pay to the Agent
such amount for the account of the Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance made by the Swing Line
Bank shall be reduced by such amount on such Business Day.

 

(c)           Anything in subsection (a) above to the contrary notwithstanding,
(i) no Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.07 or 2.11 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Revolving Credit Borrowings.

 

(d)           Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing of any Borrower shall be irrevocable and binding on such Borrower.  In
the case of any Revolving Credit Borrowing that the related Notice of Revolving
Credit Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower requesting such Revolving Credit Borrowing shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such Lender as part of such
Revolving Credit Borrowing when such Revolving Credit Advance, as a result of
such failure, is not made on such date.

 

15

--------------------------------------------------------------------------------


 

(e)           Unless the Agent shall have received notice from a Lender prior to
the time of any Revolving Credit Borrowing that such Lender will not make
available to the Agent such Lender’s ratable portion of such Revolving Credit
Borrowing, the Agent may assume that such Lender has made such portion available
to the Agent on the date of such Revolving Credit Borrowing in accordance with
subsection (a) of this Section 2.02 and the Agent may, in reliance upon such
assumption, make available to the Borrower requesting such Revolving Credit
Borrowing on such date a corresponding amount.  If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender agrees to repay to the Agent forthwith on demand such corresponding
amount.  If such Lender does not pay such corresponding amount forthwith upon
the Agent’s demand therefor, the Agent shall promptly notify the applicable
Borrower and such Borrower shall immediately pay such corresponding amount to
the Agent.  The Agent shall also be entitled to receive from such Lender or such
Borrower, as the case may be, interest on such corresponding amount, for each
day from the date such amount is made available to such Borrower until the date
such amount is repaid to the Agent, at (i) in the case of such Borrower, the
higher of (A) the interest rate applicable at the time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (B) the cost of funds
incurred by the Agent in respect of such amount and (ii) in the case of such
Lender, (A) the Federal Funds Rate in the case of Advances denominated in
Dollars or (B) the cost of funds incurred by the Agent in respect of such amount
in the case of Advances denominated in Euros. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Revolving Credit Advance as part of such Revolving Credit Borrowing for
purposes of this Agreement.

 

(f)            The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing or to make the Swing
Line Advance to be made by it as part of any Swing Line Borrowing shall not
relieve any other Lender of its obligation, if any, hereunder to make its
Advance on the date of such Borrowing or to prejudice any rights which any
Borrower may have against any Lenders as a result of any default by such Lender
hereunder.  No Lender shall be responsible for the failure of any other Lender
to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

(g)           Each Lender at its option may make any Advances by causing any
domestic or foreign branch or Affiliate of such Lender to make such Advances;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Advances in accordance with the terms of this
Agreement.

 

SECTION 2.03.  Fees.  (a)  Commitment Fee.  The Company agrees to pay to the
Agent for the account of each Lender (other than a Defaulting Lender for such
time as such Lender is a Defaulting Lender), a commitment fee on the aggregate
amount of such Lender’s Unused Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a Lender in the case of each other Lender
until the Termination Date at a rate per annum equal to the Applicable
Percentage in effect from time to time, payable in arrears quarterly on the last
Business Day of each March, June, September and December, commencing
December 31, 2009, and on the Termination Date; provided, that for purposes of
calculating each Lender’s commitment fee, clause (ii) of the definition of
“Unused Commitment” shall be disregarded.

 

(b)           Agent’s Fees.  The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.

 

SECTION 2.04.  Termination or Reduction of the Commitments.  (a)  Termination or
Reduction by the Company.  (i)  Ratable Reduction.  The Company shall have the
right, upon at least three Business Days’ notice to the Agent, to terminate in
whole or permanently reduce ratably in part the respective Unused Commitments of
the Lenders, provided that each partial reduction shall be in the aggregate
amount of €10,000,000 or an integral multiple of €1,000,000 in excess thereof.

 

(ii)  Non-Ratable Reduction.  The Company shall have the right, at any time,
upon at least three Business Days’ notice to an Affected Lender (with a copy to
the Agent), to terminate in whole such Lender’s Commitment.  Such termination
shall be effective, (x) with respect to such Lender’s Unused Commitment, on the
date set forth in such notice, provided, however, that such date shall be no
earlier than three Business Days after receipt of such notice and (y) with
respect to each Advance outstanding to such Lender, in the case of Base Rate
Advances, on the date set forth in such notice and, in the case of Eurocurrency
Rate Advances, on the last day of the then current Interest Period relating to
such Advance.  Upon termination of a Lender’s Commitment under this

 

16

--------------------------------------------------------------------------------


 

Section 2.04(a)(ii), the Company will pay or cause to be paid all principal of,
and interest accrued to the date of such payment on, Advances owing to such
Lender and pay any accrued commitment fees payable to such Lender pursuant to
the provisions of Section 2.03, and all other amounts payable to such Lender
hereunder (including, but not limited to, any increased costs or other amounts
owing under Section 2.10 and any indemnification for Taxes under Section 2.13);
and upon such payments, the obligations of such Lender hereunder shall, by the
provisions hereof, be released and discharged; provided, however, that (i) such
Lender’s rights under Sections 2.10, 2.13 and 9.04, and its obligations under
Section 8.05 shall survive such release and discharge as to matters occurring
prior to such date; (ii) no claim that the Company may have against such Lender
arising out of such Lender’s default hereunder shall be released or impaired in
any way; and (iii) if pursuant to this Section 2.04(a)(ii), the Borrowers shall
pay to a Defaulting Lender any principal of, or interest accrued on, the
Advances owing to such Defaulting Lender, then the Company shall either
(x) confirm to the Agent that the conditions set forth in Section 3.03(a) are
met on and as of such date of payment or (y) pay or cause to be paid a ratable
payment of principal and interest to all Lenders that are not Defaulting
Lenders.  The aggregate amount of the Commitments of the Lenders once reduced
pursuant to this Section 2.04(a)(ii) may not be reinstated.

 

(b)           Termination by the Lenders.  If any of the following events shall
occur and shall continue without cure for a period for 60 days (each, a “Put
Event”):

 

(i)            the revocation, vacation or modification of a ruling by any court
approving the Settlement Agreement (such revocation, vacation or modification
being then non-appealable, other than for the reason of being an interlocutory
ruling; not appealed from within the time permitted by law; or all available
appeals or other means of review having been exhausted); or

 

(ii)           the occurrence of any event that results in a material increase
of the Company’s asbestos-related liability in excess of the amounts provided
for in the Settlement Agreement or a material reduction of the protection
afforded to the Company by the Settlement Agreement; or

 

(iii)          (A) before the effective date of the final plan of reorganization
of W.R. Grace & Co., the stay of non-bankruptcy proceedings against the Company
ceases to be in effect; (B) before the effective date of the final plan of
reorganization of W.R. Grace & Co., a court schedules a trial of the issues
raised in the adversary proceeding currently pending against the Company that
are the subject matter of the Settlement Agreement; or (C) after the effective
date of the final plan of reorganization of W.R. Grace & Co., the injunction
granted under §524(g) of the Bankruptcy Code ceases to be in effect;

 

then, the Required Lenders may, by notice to the Company and the Agent
(x) declare that the obligation of each Lender to make Advances (other than
Advances to be made by a Lender pursuant to Section 2.02(b)) to be terminated,
whereupon the same shall forthwith terminate and (y) declare that the Advances,
all interest thereon and all other amounts payable under this Agreement shall be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are expressly hereby
waived by the Borrowers.

 

SECTION 2.05.  Repayment of Advances.  (a)  Revolving Credit Advances.  Each
Borrower shall repay to the Agent for the ratable account of the Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
made to it and then outstanding.

 

(b)           Swing Line Advances.  Each Borrower shall repay to the Agent for
the account of (i) the Swing Line Bank and (ii) each other Lender which has made
a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b) the outstanding principal amount of each Swing Line Advance made
by each of them on the Swing Line Advance Maturity Date specified in the
applicable Notice of Swing Line Borrowing.

 

SECTION 2.06.  Interest on Revolving Credit Advances and Swing Line Advances. 
(a)  Scheduled Interest.  Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance and each Swing Line Advance
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

17

--------------------------------------------------------------------------------


 

(i)            Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Swing Line Advance, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin in effect from time to time, payable in arrears
(A) in the case of a Base Rate Advance that is not a Swing Line Advance,
quarterly on the last Business Day of each March, June, September and
December during such periods and on the date such Base Rate Advance shall be
Converted or paid in full or (B) in the case of a Base Rate Advance that is a
Swing Line Advance, on the date such Swing Line Advance shall be paid in full.

 

(ii)           Eurocurrency Rate Advances.  During such periods as such
Revolving Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Revolving Credit Advance to
the sum of (x) the Eurocurrency Rate for such Interest Period for such Revolving
Credit Advance plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurocurrency Rate Advance shall be Converted or paid
in full.

 

(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require each Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Revolving Credit Advance and each Swing
Line Advance owing to each Lender, payable in arrears on the dates referred to
in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such Advance pursuant
to clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on Base Rate Advances pursuant to
clause (a)(i) above; provided, however, that following acceleration of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

 

SECTION 2.07.  Interest Rate Determination.  (a)  Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate.  If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks.  The Agent shall
give prompt notice to the Company and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.06(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.06(a)(ii).

 

(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the applicable currency in the London inter-bank market at or about 11:00 A.M.
(London time) on the second Business Day before the making of a Borrowing in
sufficient amounts to fund their respective Revolving Credit Advances as a part
of such Borrowing during its Interest Period or (ii) the Eurocurrency Rate for
any Interest Period for such Advances will not adequately reflect the cost to
such Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances in the applicable currency for such Interest Period,
the Agent shall forthwith so notify each Borrower and the Lenders, whereupon
(A) the Borrower of such Eurocurrency Rate Advances in such currency will, on
the last day of the then existing Interest Period therefor, (1) if such
Eurocurrency Rate Advances are denominated in Dollars, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (2) if such
Eurocurrency Rate Advances are denominated in Euros, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances in such currency shall be suspended until the Agent shall notify each
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided that, if the circumstances set forth in clause (ii) above
are applicable, the applicable Borrower may elect, by notice to the Agent and
the Lenders, to continue such Advances in Euros for Interest Periods of not
longer than one month, which Advances shall thereafter bear interest at a rate
per annum equal to the Applicable Margin plus, for each Lender, the cost to such
Lender (expressed as a rate per annum) of funding its Eurocurrency Rate Advances
by whatever means it reasonably determines to be appropriate.  Each

 

18

--------------------------------------------------------------------------------


 

Lender shall certify its cost of funds for each Interest Period to the Agent and
the Company as soon as practicable (but in any event not later than ten Business
Days after the first day of such Interest Period).

 

(c)           If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in Euros, be exchanged for an Equivalent amount of Dollars and Convert into Base
Rate Advances.

 

(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically (i) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (ii) if such
Eurocurrency Rate Advances are denominated in Euros, be exchanged for an
Equivalent amount of Dollars and Convert into Base Rate Advances.

 

(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in Euros, be exchanged
for an Equivalent amount of Dollars and be Converted into Base Rate Advances and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurocurrency Rate Advances shall be suspended.

 

(f)            If Reuters LIBOR01 Page or Reuters EURIBOR01 Page is unavailable
and fewer than two Reference Banks furnish timely information to the Agent for
determining the Eurocurrency Rate for any Eurocurrency Rate Advances,

 

(i)            the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances,

 

(ii)           each such Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advance is denominated in Dollars, Convert into a Base Rate Advance and
(B) if such Eurocurrency Rate Advance is denominated in Euros, be prepaid by the
applicable Borrower or be automatically exchanged for an Equivalent amount of
Dollars and be Converted into a Base Rate Advance, and

 

(iii)          the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Borrowers and the Lenders that the
circumstances causing such suspension no longer exist.

 

SECTION 2.08.  Optional Conversion of Revolving Credit Advances.  Each Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.11,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(c) and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(c).  Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Dollar denominated Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance. 
Each notice of Conversion shall be irrevocable and binding on the Borrower
requesting such Conversion.

 

19

--------------------------------------------------------------------------------


 

SECTION 2.09.  Prepayments of Revolving Credit Advances and Swing Line
Advances.  (a) Optional.  Each Borrower may, upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurocurrency Rate
Advances, and not later than 11:00 A.M. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given such Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Revolving Credit Borrowing
or Swing Line Advances comprising part of the same Swing Line Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (i) each
partial prepayment shall be in an aggregate principal amount of (x) not less
than the Revolving Credit Borrowing Minimum or a Revolving Credit Borrowing
Multiple in excess thereof in the case of Revolving Credit Advances or (y) not
less than $500,000 or an integral multiple thereof in the case of Swing Line
Advances and (ii) in the event of any such prepayment of a Eurocurrency Rate
Advance, the Borrower making such prepayment shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

 

(b)           Mandatory.  (i)  If, on any date, the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Euros then outstanding plus (B) the
Equivalent in Euros (determined on the third Business Day prior to such interest
payment date) of the aggregate principal amount of all Advances denominated in
Dollars then outstanding exceeds 105% of the aggregate Commitments of the
Lenders on such date, the Company and each other Borrower shall, as soon as
practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Advances owing by the Borrowers in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid.  The Agent shall give prompt notice of any
prepayment required under this Section 2.09(b) to the Company and the Lenders,
and shall provide prompt notice to the Company of any such notice of required
prepayment received by it from any Lender.

 

(ii)           Each prepayment made pursuant to this Section 2.09(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Lenders in respect thereof pursuant to
Section 9.04(c).  The Agent shall give prompt notice of any prepayment required
under this Section 2.09(b) to the Company and the Lenders.

 

SECTION 2.10.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances (excluding
for purposes of this Section 2.10 any such increased costs resulting from
(i) Taxes or Other Taxes (as to which Section 2.13 shall govern) and
(ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost.  A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Company shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in

 

20

--------------------------------------------------------------------------------


 

capital to be allocable to the existence of such Lender’s commitment to lend
hereunder.  A certificate as to such amounts submitted to the Company and the
Agent by such Lender shall be conclusive and binding for all purposes, absent
manifest error.

 

(c)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the change in law or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change in law or
circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 2.11.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or Euros or to fund or
maintain Eurocurrency Rate Advances in Dollars or Euros hereunder, (a) each
Eurocurrency Rate Advance in the applicable currency will automatically, upon
such demand (i) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance and (ii) if such Eurocurrency Rate Advance is
denominated in Euros, be exchanged into an Equivalent amount of Dollars and be
Converted into a Base Rate Advance, and (b) the obligation of the Lenders to
make Eurocurrency Rate Advances in such currency or to Convert Revolving Credit
Advances into Eurocurrency Rate Advances in such currency shall be suspended
until the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.

 

SECTION 2.12.  Payments and Computations.  (a)  Each Borrower shall make each
payment hereunder (except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in Dollars and the processing fee, if
any, payable in accordance with Section 9.07(a)), irrespective of any right of
counterclaim or set-off, not later than 11:00 A.M. (New York City time) on the
day when due in Euros to the Agent at the applicable Agent’s Account in same day
funds.  Each Borrower shall make each payment hereunder with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in Dollars, irrespective of any right of counterclaim or set-off, not later than
11:00 A.M. (New York City time) on the day when due in Dollars to the Agent at
the applicable Agent’s Account in same day funds.  The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.04(b)(ii), 2.10, 2.13 or 9.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement.  Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

 

(b)           Each Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due.

 

(c)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, all
computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees shall be made by the Agent on the basis of a year of 360 days,
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

21

--------------------------------------------------------------------------------


 

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

 

(e)           Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Euros.

 

(f)            To the extent that the Agent receives funds for application to
the amounts owing by any Borrower under or in respect of this Agreement or any
Note in currencies other than the currency or currencies required to enable the
Agent to distribute funds to the Lenders in accordance with the terms of this
Section 2.12, the Agent shall be entitled to convert or exchange such funds into
Dollars or into Euros or from Dollars to Euros or from Euros to Dollars, as the
case may be, to the extent necessary to enable the Agent to distribute such
funds in accordance with the terms of this Section 2.12; provided that each
Borrower and each of the Lenders hereby agree that the Agent shall not be liable
or responsible for any loss, cost or expense suffered by such Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.12(f) or as a result of the failure of the Agent to effect any
such conversion or exchange; and provided further that each Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the Agent or
any Lender for any conversion or exchange of currencies (or the failure to
convert or exchange any currencies) in accordance with this Section 2.12(f).

 

SECTION 2.13.  Taxes.  (a)  Any and all payments by any Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.12 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).  If any Borrower shall be required by law
to deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.13) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

(b)           In addition, each Borrower shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes, any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

 

(c)           Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted

 

22

--------------------------------------------------------------------------------


 

by any jurisdiction on amounts payable under this Section 2.13) imposed on or
paid by such Lender or the Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor.

 

(d)           Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.  In the case of any
payment hereunder or under the Notes or any other documents to be delivered
hereunder by or on behalf of any Borrower through an account or branch outside
the United States or by or on behalf of any Borrower by a payor that is not a
United States person, if such Borrower determines that no Taxes are payable in
respect thereof, such Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes.  For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
any Borrower (but only so long as such Lender remains lawfully able to do so),
shall provide each of the Agent and such Borrower with two original Internal
Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender is exempt from or entitled to a reduced rate of United States withholding
tax on payments pursuant to this Agreement or the Notes.  If the form provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such form; provided, however, that,
if at the date of the Assignment and Acceptance pursuant to which a Lender
assignee becomes a party to this Agreement, the Lender assignor was entitled to
payments under subsection (a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Lender assignee on such date.  If
any form or document referred to in this subsection (e) requires the disclosure
of information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Company and shall not be obligated to include
in such form or document such confidential information.

 

(f)            For any period with respect to which a Lender has failed to
provide the applicable Borrower with the appropriate form, certificate or other
document described in Section 2.13(e) (other than if such failure is due to a
change in law, or in the interpretation or application thereof, occurring
subsequent to the date on which a form, certificate or other document originally
was required to be provided, or if such form, certificate or other document
otherwise is not required under subsection (e) above), such Lender shall not be
entitled to indemnification under Section 2.13(a) or (c) with respect to Taxes
imposed by the United States by reason of such failure; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, each Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.

 

SECTION 2.14.  Sharing of Payments, Etc.  Subject to Section 2.17 in the case of
a Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Revolving Credit Advances or Swing Line Advances owing to it
(other than pursuant to Section 2.10, 2.13 or 9.04(c)) in excess of its Ratable
Share of payments on account of the Revolving Credit Advances and Swing Line
Advances obtained by all the Lenders, such Lender shall forthwith purchase from
the other Lenders such participations in the Revolving Credit Advances or Swing
Line Advances owing to them as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided, however,
that if all or any portion of such excess payment is thereafter recovered from
such purchasing Lender, such

 

23

--------------------------------------------------------------------------------


 

purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.14 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.

 

SECTION 2.15.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance and
each Swing Line Advance owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Revolving Credit Advances and Swing Line Advances. 
Each Borrower agrees that upon notice by any Lender to such Borrower (with a
copy of such notice to the Agent) to the effect that a Note is required or
appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Revolving Credit Advances and Swing Line
Advances owing to, or to be made by, such Lender, such Borrower shall promptly
execute and deliver to such Lender a Note payable to the order of such Lender in
a principal amount up to the Commitment of such Lender.

 

(b)           The Register maintained by the Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from each Borrower to each Lender hereunder and (iv) the amount
of any sum received by the Agent from such Borrower hereunder and each Lender’s
share thereof.

 

(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.

 

SECTION 2.16.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Company agrees that it shall use such proceeds) solely for the working
capital and general corporate purposes of the Company and its Subsidiaries,
including, but not limited to, the payment of cash amounts required to be paid
pursuant to the Settlement Agreement.

 

SECTION 2.17.  Defaulting Lenders.  (a)  Anything contained herein to the
contrary notwithstanding, in the event that any Lender defaults (a “Defaulting
Lender”) in its obligation to fund (a “Funding Default”) any Advance or its
portion of any unreimbursed payment under Section 2.02(b) (in each case, a
“Defaulted Advance”) within three Business Days of the date required to be
funded, then (a) to the extent permitted by applicable law, until such time as
the Default Excess with respect to such Defaulting Lender shall have been
reduced to zero, (i) any voluntary prepayment of the Advances shall, if the
applicable Borrower so directs at the time of making such voluntary prepayment,
be applied to the Advances of other Lenders as if such Defaulting Lender had no
Advances outstanding, and (ii) any mandatory prepayment of the Advances shall,
if the applicable Borrower so directs at the time of making such mandatory
prepayment, be applied to the Advances of other Lenders (but not to the Advances
of such Defaulting Lender) as if such Defaulting Lender had funded all Defaulted
Advances of such Defaulting Lender; and (b) the aggregate Unused Commitments as
at any date of determination shall be calculated as if such Defaulting Lender
had funded all Defaulted Advances of such Defaulting Lender.

 

(b)           If any Swing Line Advances are outstanding at the time a Lender
becomes an Affected Lender, then:

 

24

--------------------------------------------------------------------------------


 

(i)            all or any part of the Swing Line Advances shall be reallocated
among the Lenders that are not Affected Lenders (“Non-Defaulting Lenders”) in
accordance with their respective Ratable Shares (disregarding any Affected
Lender’s Commitment) but only to the extent that, with respect to any
Non-Defaulting Lender, (x) the sum of (A) the aggregate principal amount of all
Advances made by such Non-Defaulting Lender (in its capacity as a Lender) and
outstanding at such time, plus (B) such Non-Defaulting Lender’s Ratable Share
(before giving effect to the reallocation contemplated herein) of the Swing Line
Advances, plus (C) such Non-Defaulting Lender’s Ratable Share of such Affected
Lender’s Ratable Share of the Swing Line Advances, does not exceed such
Non-Defaulting Lenders’ Commitment and (y) the conditions set forth in
Section 3.03(a) are satisfied at such time; or

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Agent, cash collateralize such Affected Lender’s Ratable
Share of the Swing Line Advances (after giving effect to any partial
reallocation pursuant to clause (i) above) by paying cash collateral to the
Swing Line Bank for so long as such Swing Line Advances are outstanding.

 

(c)           So long as any Lender is an Affected Lender, the Swing Line Bank
shall not be required to make any Swing Line Advance, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.17(b), and participating interests in any such
Swing Line Advances shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.17(b)(i) (and Affected Lenders shall not participate
therein).

 

(d)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.17,
performance by the Loan Parties of their obligations shall not be excused or
otherwise modified as a result of any Funding Default or the operation of this
Section 2.17.  The rights and remedies against a Defaulting Lender under this
Section 2.17 are in addition to other rights and remedies which the Loan
Parties, the Agent or any Lender may have against such Defaulting Lender with
respect to any Funding Default.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01. 
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:

 

(a)           The Company shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.

 

(b)           The Company shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent).

 

(c)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Company, dated the Effective Date,
stating that:

 

(i)            The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

(ii)           No event has occurred and is continuing that constitutes a
Default or that constitutes or would, with the passage of time, constitute a Put
Event.

 

25

--------------------------------------------------------------------------------


 

(d)           The Agent shall have received on or before the Effective Date the
following, each dated such day (other than the Settlement Agreement), in form
and substance satisfactory to the Agent:

 

(i)            The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.15.

 

(ii)           Certified copies of the Settlement Agreement, in form and
substance satisfactory to the Lenders, duly executed by each of the parties
thereto.

 

(iii)          Certified copies of the resolutions of the Board of Directors of
each Loan Party approving the other Loan Documents to which it is a party, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Loan Documents to which it is a party.

 

(iv)          A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered hereunder.

 

(v)           A favorable opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Loan Parties, Kleyr Grasso Associes, counsel for Lux SCA,
Stibbe, counsel for SA BV, and Landwell PricewaterhouseCoopers Juridico y
Fiscal, counsel for SA Pkg SL, substantially in the form of Exhibits E-1 or E-2
hereto,.

 

SECTION 3.02.  Initial Advance to Each Designated Subsidiary.  The obligation of
each Lender to make an initial Advance to each Designated Subsidiary is subject
to the receipt by the Agent on or before the date of such initial Advance of
each of the following, in form and substance reasonably satisfactory to the
Agent and dated such date, and (except for the Notes) in sufficient copies for
each Lender:

 

(a)           The Notes of such Designated Subsidiary to the order of the
Lenders to the extent requested by any Lender pursuant to Section 2.15.

 

(b)           Certified copies of the resolutions of the Board of Directors of
such Designated Subsidiary (with a certified English translation if the original
thereof is not in English) approving this Agreement and the other Loan Documents
to be delivered by it, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to this Agreement and
the other Loan Documents to be delivered by it.

 

(c)           A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Borrower Designation Agreement, the other Loan
Documents to be delivered by it and the other documents to be delivered by it
hereunder.

 

(d)           A Borrower Designation Agreement duly executed by such Designated
Subsidiary and the Company.

 

(e)           Favorable opinions of counsel (which may be in-house counsel) to
such Designated Subsidiary substantially in the form of Exhibit E hereto and as
to such other matters as any Lender through the Agent may reasonably request.

 

(f)            Such other approvals, opinions or documents as any Lender,
through the Agent may reasonably request.

 

SECTION 3.03.  Conditions Precedent to Each Revolving Credit Borrowing and Swing
Line Borrowing.  The obligation of each Lender to make an Advance (other than a
Swing Line Advance made by a

 

26

--------------------------------------------------------------------------------


 

Lender pursuant to Section 2.02(b)) shall be subject to the conditions precedent
that the Effective Date shall have occurred and on the date of such Borrowing
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Revolving Credit Borrowing or Notice of Swing Line
Borrowing and the acceptance by the Borrower requesting such Borrowing of the
proceeds of such Borrowing shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing such statements are true):

 

(i)            the representations and warranties contained in Section 4.01
(except the representation set forth in the last sentence of
subsection (e) thereof) are correct on and as of such date, before and after
giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to any earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and additionally, if such Borrowing shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Borrower Designation Agreement are correct on and as
of the date of such Borrowing, before and after giving effect to such Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to any earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date, and

 

(ii)           no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or that constitutes or would, with the passage of time,
constitute a Put Event;

 

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request; provided in
the event a Funding Default exists, the Swing Line Bank shall not be required to
make any Swing Line Advance unless the Swing Line Bank has entered into
arrangements satisfactory to it and the Borrower to eliminate the Swing Line
Bank’s risk with respect to the participation of the Defaulting Lender in Swing
Line Advances, including by cash collateralizing such Defaulting Lender’s
Ratable Share of the Swing Line Advances in accordance with Section 2.17(b).

 

SECTION 3.04.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.  Representations and Warranties of the Borrowers.  Each Borrower
represents and warrants as follows:

 

(a)           Status.  Each of the Company and its Material Subsidiaries (i) is
duly organized, validly existing and, if applicable, in good standing, under the
laws of the jurisdiction of its incorporation or organization, (ii) has the
corporate or comparable power and authority to own its property and assets and
to transact the business in which it is engaged and presently proposes to engage
and (iii) is duly qualified as a foreign corporation and, if applicable, in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Power and Authority.  Each Borrower and each Subsidiary Guarantor,
if any, has the corporate or comparable power and authority to execute, deliver
and perform the terms and provisions of

 

27

--------------------------------------------------------------------------------


 

each of the Loan Documents to which it is a party and has taken all necessary
corporate or comparable action to authorize the execution, delivery and
performance by it of each of such Loan Documents.  Each Borrower and each
Subsidiary Guarantor, if any, has duly executed and delivered each of the Loan
Documents to which it is a party, and each of such Loan Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

(c)           No Violation.  Neither the execution, delivery or performance by
any Borrower or any Subsidiary Guarantor, if applicable, of the Loan Documents
to which it is a party, nor compliance by it with the terms and provisions
thereof, (i) contravenes any provision of any law, statute, rule or regulation
or any material order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflicts or is inconsistent with or results in any breach
of any of the terms, covenants, conditions or provisions of, or constitutes a
default under, or results in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Company or
any of its Material Subsidiaries pursuant to the terms of any material
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other material agreement, contract or instrument to which the Company or any of
its Material Subsidiaries is a party or by which it or any of its property or
assets are bound or to which it may be subject or (iii) violates any provision
of the certificate of incorporation or by-laws (or the equivalent documents) of
the Company or any of its Material Subsidiaries.

 

(d)           Governmental Approvals.  No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made and which remain in full force and
effect), or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to be obtained by the Company, any Borrower or
any Subsidiary Guarantor, if applicable, to authorize, or is required for,
(i) the execution, delivery and performance of any Loan Document or (ii) the
legality, validity, binding effect or enforceability of any Loan Document.

 

(e)           Financial Statements; Financial Condition.  The audited
Consolidated balance sheet of the Company and its Subsidiaries for the fiscal
year ended December 31, 2008 and the related Consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year of the
Company and its Subsidiaries (i) were prepared in accordance with generally
accepted accounting principles consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with generally accepted accounting
principles consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.  The unaudited Consolidated financial
statements of the Company and its Subsidiaries dated September 30, 2009, and the
related Consolidated statements of income or operations, and cash flows for the
nine months ended on September 30, 2009 (i) were prepared in accordance with
generally accepted accounting principles consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and subject
to normal year-end audit adjustments and to the fact that such financial
statements may be abbreviated and may omit footnotes or contain incomplete
footnotes; and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby.  Since December 31, 2008
there has been no change in the business, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole, that would
reasonably be expected to have a Material Adverse Effect.

 

(f)            Litigation.  Except as disclosed in the Company’s filings with
the Securities and Exchange Commission prior to the date hereof, there are no
actions, suits or proceedings pending or, to the knowledge of any Borrower,
threatened against the Company or any Material Subsidiary in which there is a
reasonable possibility of an adverse decision (i) which in any manner draws into
question the validity or

 

28

--------------------------------------------------------------------------------


 

enforceability of any Loan Document or (ii) that would reasonably be expected to
have a Material Adverse Effect.

 

(g)           True and Complete Disclosure.  All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the Company
or any of its Subsidiaries in writing to any Lender (including, without
limitation, all information relating to the Company and its Subsidiaries
contained in the Loan Documents but excluding any forecasts and projections of
financial information and results submitted to any Lender) for purposes of or in
connection with this Agreement, or any transaction contemplated herein, is to
the knowledge of the Company true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading at such time in light of the circumstances under which such
information was provided.

 

(h)           Use of Proceeds; Margin Regulations.  (i)  All proceeds of
Advances shall be used by the respective Borrowers for the working capital and
general corporate purposes of the Company and its Subsidiaries, including , but
not limited to, the payment of cash amounts required to be paid pursuant to the
Settlement Agreement.

 

(ii)           No part of the proceeds of any Advance will be used by any
Borrower or any Subsidiary thereof to purchase or carry any Margin Stock (other
than repurchases by the Company of its own stock) or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.  Neither the making
of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

(i)            Compliance with ERISA.  Each Plan is in substantial compliance
with the material provisions of ERISA and the Internal Revenue Code; no
Reportable Event has occurred with respect to a Plan which would reasonably be
expected to result in a liability in excess of $30,000,000; no Plan is insolvent
or in reorganization; excluding Plans which are multiemployer plans (as defined
in Section 4001(a)(3) of ERISA) the aggregate Unfunded Current Liability for all
Plans does not exceed $30,000,000, and no Plan has an accumulated or waived
funding deficiency or has applied for an extension of any amortization period
within the meaning of Section 412 of the Internal Revenue Code; all material
contributions required to be made with respect to a Plan have been timely made;
neither the Company nor any Subsidiary of the Company nor any ERISA Affiliate
has incurred any material liability to or on account of a Plan pursuant to
Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), or 4971 of the Internal Revenue Code; no proceedings have
been instituted to terminate, or to appoint a trustee to administer, any Plan
other than pursuant to Section 4041(b) of ERISA; and no lien imposed under the
Internal Revenue Code or ERISA on the assets of the Company or any Subsidiary of
the Company or any ERISA Affiliate exists or is likely to arise on account of
any Plan.  All representations made in this Section 4.01(i) with respect to
Plans which are multiemployer plans (as defined in Section 4001(a)(3) of ERISA)
shall be to the best knowledge of the Company.

 

(j)            Subsidiaries.  Schedule 4.01(j) correctly sets forth, as of the
Effective Date, each Material Subsidiary of the Company.

 

(k)           Environmental Matters.  (i)  Each of the Company and its
Subsidiaries is, to the knowledge of the Senior Financial Officers, after due
inquiry, in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws, except for any
such noncompliance or failures which would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

(ii)           Neither the Company nor any Subsidiary has received notice to the
effect that its operations are not in compliance with any of the requirements of
any Environmental Law or are the subject of any governmental investigation
evaluating whether any remedial action is needed to

 

29

--------------------------------------------------------------------------------


 

respond to release of any toxic or hazardous waste or substance into the
environment, except for notices that relate to noncompliance or remedial action
which would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

(l)            Investment Company Act.  Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

(m)          Patents, Licenses, Franchises and Formulas.  Each of the Company
and its Subsidiaries owns all the patents, trademarks, permits, service marks,
trade names, copyrights, licenses, franchises and formulas, or rights with
respect to the foregoing, or each has obtained licenses or assignments of all
other rights of whatever nature necessary for the present conduct of its
businesses, without any known conflict with the rights of others which, or the
failure to obtain which, as the case may be, would reasonably be expected to
result in a Material Adverse Effect.

 

(n)           Labor Relations.  Neither the Company nor any of its Subsidiaries
is engaged in any unfair labor practice that would reasonably be expected to
have a Material Adverse Effect.

 

(o)           Solvency.  On the date hereof, the Company and its Subsidiaries,
taken as a whole, are Solvent.  “Solvent” means, with respect to any Person on a
particular date, that on such date (i) the fair market value of the assets of
such Person is greater than the total amount of liabilities, including, without
limitation, Contingent Obligations, of such Person, (ii) it is then able and
expects to be able to pay its debts (including, without limitation, Contingent
Obligations and other commitments) as they mature, (iii) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature and
(iv) such Person is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of Contingent Obligations
at any time shall be computed as the amount that, in the light of all the facts
and circumstances known to the Company at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

ARTICLE V

 

COVENANTS OF THE COMPANY

 

SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
outstanding or any Lender shall have any Commitment hereunder:

 

(a)           Information Covenants.  The Company will furnish to the Agent (in
sufficient quantity for each Lender):

 

(i)            Quarterly Financial Statements.  Within 60 days after the close
of each of the first three quarterly accounting periods in each fiscal year of
the Company, the Consolidated balance sheet of the Company and its Subsidiaries
as at the end of such quarterly accounting period and the related Consolidated
statements of income for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period and the related Consolidated statement of cash flows for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, accompanied by a copy of the certification by the chief executive
officer or the chief financial officer of the Company delivered to the
Securities and Exchange Commission in connection with any report filed by the
Company on a Form 10-Q (or any successor form), subject to normal year-end audit
adjustments and to the fact that such financial statements may be abbreviated
and may omit footnotes or contain incomplete footnotes.

 

30

--------------------------------------------------------------------------------


 

(ii)           Annual Financial Statements.  Within 120 days after the close of
each fiscal year of the Company, the Consolidated balance sheet of the Company
and its Subsidiaries as at the end of such fiscal year and the related
Consolidated statements of income and retained earnings and cash flows for such
fiscal year, in each case reported on by an independent registered public
accounting firm of recognized national standing.

 

(iii)          Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in 5.01(a)(i) and (ii), a certificate of the
chief financial officer of the Company to the effect that to the best of such
officer’s knowledge, no Default has occurred and is continuing, or if the chief
financial officer is unable to make such certification, such officer shall
supply a statement setting forth the reasons for such inability, specifying the
nature and extent of such reasons.  Such certificate shall also set forth the
calculations required to establish whether the Company was in compliance with
the provisions of Section 5.03, at the end of such fiscal quarter or year, as
the case may be.

 

(iv)          Notice of Default, Put Event or Litigation.  Promptly, and in any
event within five Business Days after a Senior Financial Officer obtains actual
knowledge thereof, notice of (A) the occurrence of any event which constitutes a
Default or that constitutes or would, with the passage of time, constitute a Put
Event or (B) a development or event which would reasonably be expected to have a
Material Adverse Effect.

 

(v)           Other Reports and Filings.  Within ten Business Days after the
same are filed, copies of all reports on Forms 10-K, 10-Q, and 8-K and any
amendments thereto, or successor forms, which the Company may file with the
Securities and Exchange Commission or any governmental agencies substituted
therefor.

 

(vi)          Accounting Charges.  Until the Release Date, at the time of the
delivery of the financial statements provided for in 5.01(a)(i) and (ii), a
certificate of the chief financial officer of the Company itemizing Accounting
Charges, if any, of $30,000,000 or more with respect to SAC(US) made or taken
after the Effective Date.

 

(vii)         Other Information.  From time to time, such other information or
documents (financial or otherwise) as any Lender may reasonably request.

 

(b)           Books, Records and Inspections.  The Company will, and will cause
each of its Subsidiaries to, permit officers and designated representatives of
the Agent or the Required Lenders, at their own expense, upon five Business
Days’ notice, to visit and inspect (subject to reasonable safety and
confidentiality requirements) any of the properties of the Company or such
Subsidiary, and to examine the books of account of the Company or such
Subsidiary and discuss the affairs, finances and accounts of the Company or such
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times during normal business
hours and intervals and to such reasonable extent as the Agent or the Required
Lenders may request; provided that such Lender shall have given the Company’s
Chief Financial Officer or Treasurer a reasonable opportunity to participate
therein in person or through a designated representative.

 

(c)           Maintenance of Insurance.  The Company will, and will cause each
of its Material Subsidiaries to maintain with financially sound and reputable
insurance companies (which may include captive insurers) insurance as is
reasonable for the business activities of the Company and its Subsidiaries.

 

(d)           Corporate Franchises.  The Company will, and will cause each of
its Material Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and corporate or
comparable franchises necessary or desirable in the normal conduct of its
business; provided, however, that nothing in this subsection (d) shall prevent
(i) any merger or consolidation between or among the Subsidiaries of the
Company, in each case in accordance with

 

31

--------------------------------------------------------------------------------


 

Section 5.02(d), or (ii) the dissolution or liquidation of any Subsidiary of the
Company or the withdrawal by the Company or any of its Subsidiaries of its
qualification to do business as a foreign corporation in any jurisdiction, if
the Company determines that there is a valid business purpose for doing so.

 

(e)           Compliance with Statutes, etc.  The Company will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation, all
Environmental Laws applicable to the ownership or use of real property now or
hereafter owned or operated by the Company or any of its Subsidiaries), except
where the necessity of compliance therewith is being contested in good faith.

 

(f)            ERISA.  As soon as possible and, in any event, within 10 days
after a Senior Financial Officer of the Company knows of the occurrence of any
of the following, the Company will deliver to each of the Lenders a certificate
of the Chief Financial Officer of the Company setting forth details as to such
occurrence and the action, if any, that the Company or a Subsidiary is required
or proposes to take, together with any notices required or proposed to be given
to or filed with or by the Company, the Subsidiary, the ERISA Affiliate, the
PBGC, a Plan participant or the Plan administrator with respect thereto:  that a
Reportable Event which would reasonably be expected to result in a Material
Adverse Effect has occurred; that a Plan has been or is expected to be
terminated, reorganized, partitioned or declared insolvent under Title IV of
ERISA; that a Plan has an Unfunded Current Liability giving rise to a lien under
ERISA or the Internal Revenue Code; that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan pursuant to
which the Company, a Subsidiary of the Company or an ERISA Affiliate will be
required to contribute amounts in excess of $30,000,000 in the aggregate in any
fiscal year of the Company in order to effect such termination; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the Company, any Subsidiary of the
Company or any ERISA Affiliate will or is expected to incur any material
liability (including any indirect, contingent or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 401(a)(29) or 4971 of the Internal Revenue Code.

 

(g)           Performance of Obligations.  The Company will, and will cause each
of its Material Subsidiaries to, perform all of its material monetary
obligations, including tax liabilities, under the terms of each mortgage,
indenture, security agreement and other material agreement by which it is bound,
except where the same is being contested in good faith.

 

(h)           Subsidiary Guarantors.  During the Subsidiary Guaranty Period and
until the Subsidiary Guaranty Release Date, the Company shall (i) within 30 days
after the delivery of the financial statements required to be delivered pursuant
to Section 5.01(a)(i) or (ii) cause each Domestic Subsidiary which, directly, or
indirectly, is, at the date of such financial statements, a Material Subsidiary
and not already a Subsidiary Guarantor, to become a Subsidiary Guarantor
hereunder, (ii) immediately upon consummation of an Acquisition cause any
Acquired Entity which, directly or indirectly, is both a Domestic Subsidiary and
a Material Subsidiary, to become a Subsidiary Guarantor hereunder, and
(iii) immediately upon the onset of the Subsidiary Guaranty Period, cause each
Subsidiary that is both a Domestic Subsidiary and a Material Subsidiary to
become a Subsidiary Guarantor hereunder, in each case by executing a Subsidiary
Guaranty and delivering to the Agent the documents that would have been required
by Section 3.01(d)(iii) and (iv) if such Subsidiary had entered into a
Subsidiary Guaranty on the Effective Date; provided that Sealed Air Funding
Corporation shall not be required to become a Subsidiary Guarantor for as long
as such action is, or is required to be, restricted by its organizational
documents or documents entered into in connection with a Permitted Receivables
Financing.

 

SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain
outstanding or any Lender shall have any Commitment hereunder:

 

32

--------------------------------------------------------------------------------


 

(a)           Liens.  The Company will not, and will not permit any of its
Material Subsidiaries to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(i)            Liens existing on the date hereof securing Indebtedness
outstanding on the date hereof or incurred pursuant to Section 5.02(b)(ii), in
any case identified on Schedule 5.02(b)(ii);

 

(ii)           Liens on any asset securing Indebtedness incurred or assumed
after the date hereof for the purpose of financing all or any part of the cost
of purchasing or constructing such asset (including any Capital Lease); provided
that such Lien attaches to such asset concurrently with or within 180 days after
the purchase or completion of construction thereof;

 

(iii)          any Lien on any asset of any Person existing at the time such
Person becomes a Subsidiary of the Company and not created in contemplation of
such event;

 

(iv)          any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Company or any of its
Subsidiaries and not created in contemplation of such event;

 

(v)           any Lien on any asset existing prior to the acquisition thereof by
the Company or any of its Subsidiaries and not created in contemplation of such
acquisition;

 

(vi)          any Lien arising out of the renewal, replacement or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased other than by
an amount equal to any reasonable financing fees and is not secured by any
additional assets;

 

(vii)         Liens created pursuant to any industrial revenue bond or similar
conduit financing to secure the related Indebtedness, so long as such Lien is
limited to the assets of the related project;

 

(viii)        Liens securing any obligations of any Subsidiary of the Company to
a Borrower or a Subsidiary Guarantor;

 

(ix)           Liens on accounts receivable that are the subject of a Permitted
Receivables Financing (and any related property that would ordinarily be
subjected to a lien in connection therewith, such as proceeds and records);

 

(x)            Liens for taxes, governmental assessments, charges or levies in
the nature of taxes not yet due and payable, or Liens for taxes, governmental
assessments, charges or levies in the nature of taxes being contested in good
faith and by appropriate proceedings for which adequate reserves (in the good
faith judgment of the management of the Company) have been established;

 

(xi)           Liens imposed by law, which were incurred in the ordinary course
of business and do not secure indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s, repairmen’s and mechanic’s liens and
other similar Liens arising in the ordinary course of business, including,
without limitation, Liens in respect of litigation claims made or filed against
the Company or any of its Subsidiaries in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of the Company and its Subsidiaries or (y) which are being contested in
good faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(xii)          Permitted Encumbrances;

 

33

--------------------------------------------------------------------------------


 

(xiii)         utility deposits and pledges or deposits in connection with
worker’s compensation, unemployment insurance and other social security
legislation, or to secure the performance of tenders, statutory obligations,
surety, customs and appeal bonds, bids, leases, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);

 

(xiv)        landlord’s liens under leases to which the Company or any of its
Subsidiaries is a party;

 

(xv)         Liens arising from precautionary UCC financing statement filings
regarding operating leases; and

 

(xvi)        Liens not otherwise permitted by the foregoing clauses of this
Section securing Indebtedness in an aggregate principal amount outstanding at
any time not exceeding the greater of $275,000,000 and 10% of Consolidated
Stockholders’ Equity as at the last day of the most recently ended fiscal
quarter of the Company;

 

provided, that until the Release Date, the Company will not permit SAC(US) to
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except as described in clauses (i), (ii), (iv), (vi), (vii),
(ix), (x), (xi), (xii), (xiii), (xiv) and (xv) above to the extent such Liens
secured Indebtedness or other obligations of SAC(US) and provided, further, that
(x) the aggregate amount of Indebtedness secured by Liens on assets of SAC(US)
pursuant to clause (ii) above shall not exceed $50,000,000 and (y) the aggregate
amount of Indebtedness secured by Liens on assets of SAC(US) pursuant to clause
(vii) above shall not exceed $10,000,000.

 

(b)           Subsidiary Indebtedness.  The Company will not permit any of its
Material Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)            Indebtedness incurred pursuant to this Agreement or the
Subsidiary Guaranty (or any guarantee that such Material Subsidiary may be
required to issue to any other creditor of the Company concurrently with and as
a result of the issuance of the Subsidiary Guaranty, if any);

 

(ii)           Indebtedness existing as of September 30, 2009 or incurred
pursuant to commitments or lines of credit in effect as of September 30, 2009 in
any case identified on Schedule 5.02(b)(ii), or any renewal, replacement or
refunding thereof so long as such renewals, replacements or refundings do not
increase the amount of such Indebtedness or such commitments or lines of credit
in the aggregate;

 

(iii)          Indebtedness of any Person existing at the time such Person
becomes a Subsidiary of the Company or is merged or consolidated into the
Company or any of its Subsidiaries and not created in contemplation of such
event, provided that on a pro forma basis (assuming that such event had been
consummated on the first day of the most recently ended period of four fiscal
quarters for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(a)), the Company would have been in
compliance with Section 5.03 as of the last day of such period, and any renewal,
replacement or refunding thereof so long as such renewal, replacement or
refunding does not increase the amount of such Indebtedness;

 

(iv)          Indebtedness of a Subsidiary Guarantor;

 

(v)           Indebtedness owed to the Company or a Subsidiary of the Company;

 

(vi)          Indebtedness secured by Liens permitted pursuant to
Section 5.02(a)(ii);

 

(vii)         Indebtedness arising under a Permitted Receivables Financing; and

 

34

--------------------------------------------------------------------------------


 

(viii)        Indebtedness not otherwise permitted by the foregoing clauses of
this Section 5.02(b) in an aggregate principal amount at any time outstanding
not exceeding the greater of $275,000,000 and 10% of Consolidated Stockholders’
Equity as at the last day of the most recently ended fiscal quarter of the
Company.

 

provided, that until the Release Date, the Company will not permit SAC(US) to
create, assume or suffer to exist any Indebtedness, except as described in
clauses (i), (ii), (vi) and (vii) above.

 

(c)           Limitations on Acquisitions.  The Company will not, and will not
permit any of its Subsidiaries, to make any Material Acquisition unless (i) no
Event of Default exists or would exist after giving effect to such Material
Acquisition and (ii) concurrently with or before consummation of such Material
Acquisition, the Company delivers to the Agent a certificate of the Chief
Financial Officer of the Company, certifying that (A) immediately upon and
following the consummation of such Material Acquisition, the Company will be in
compliance with Sections 5.02(a) and (b) and (B) on a pro forma basis (assuming
such Material Acquisition had been consummated on the first day of the most
recently ended period of four fiscal quarters for which financial statements
have been or are required to have been delivered pursuant to Section 5.01(a)),
the Company would have been in compliance with Section 5.03 as of the last day
of such period.

 

(d)           Mergers and Consolidations.  The Company will not, and will not
permit any Material Subsidiary to, be a party to any merger or consolidation,
provided that (other than as may relate to SAC(US) prior to the Release Date):

 

(i)            any Subsidiary may consolidate with or merge into the Company or
another Subsidiary if in any such merger or consolidation involving the Company,
the Company shall be the surviving or continuing corporation; and

 

(ii)           any Person may consolidate with or merge into the Company or any
Subsidiary if (A) in any such merger or consolidation involving the Company, the
Company is the surviving or continuing corporation, (B) in any such merger or
consolidation involving a Subsidiary the corporation resulting from such merger
or consolidation shall be a Subsidiary; and (C) at the time of such merger or
consolidation and after giving effect thereto, (i) if such transaction
constitutes a Material Acquisition, the Company or such Subsidiary has complied
with Section 5.02(c) and (ii) in any event, no Event of Default shall have
occurred and be continuing or would result after giving effect to such
transaction.

 

(e)           Asset Sales.  (i) Other than as may be permitted by clause
(ii) below, the Company will not, and will not permit any Material Subsidiary
to, sell, lease, transfer or otherwise dispose of (by merger or otherwise to a
Person who is not a Wholly-Owned Subsidiary) all or any part of its property if
such transaction involves a substantial portion of the business of the Company
and its Subsidiaries, taken as a whole, provided that, until the Release Date,
the Company shall not (x) sell, lease, transfer or otherwise dispose of any
ownership interests in SAC(US) or (y) permit SAC(US) to sell, lease, transfer or
otherwise dispose of any assets other than inventory in the ordinary course of
business and sales or trade-ins of used equipment for fair value in the ordinary
course of business for like assets or cash.  As used in this paragraph, a sale,
lease, transfer or other disposition of any property of the Company or a
Subsidiary shall be deemed to be a substantial portion of the business of the
Company and its Subsidiaries, taken as a whole, if the property proposed to be
disposed of, together with all other property previously sold, leased,
transferred or disposed of (other than in the ordinary course of business and
other than as part of a Permitted Receivables Financing) during the current
fiscal year of the Company would exceed 10% of the Consolidated Assets as of the
end of the immediately preceding fiscal year.

 

(ii)           The Company will not, and will not permit any Material Subsidiary
to, sell, pledge or otherwise transfer any accounts receivable as a method of
financing unless, after giving

 

35

--------------------------------------------------------------------------------


 

effect thereto the sum of (A) the aggregate uncollected balances of accounts
receivable so transferred (“Transferred Receivables”) plus (y) the aggregate
amount of collections on Transferred Receivables theretofore received by the
seller but not yet remitted to the purchaser, in each case at the date of
determination, would not exceed $300,000,000 (a “Permitted Receivables
Financing”).

 

(f)            Business.  The Company will not, and will not permit any of its
Material Subsidiaries to, engage in any business other than the businesses in
which the Company and its Subsidiaries, taken as a whole, are engaged on the
Effective Date, plus extensions and expansions thereof, and businesses and
activities incidental or related thereto.

 

(g)           Limitation on Asset Transfers to Foreign Subsidiaries.  Neither
the Company nor any Domestic Subsidiary, will convey, sell, lease, assign,
transfer or otherwise dispose of (collectively, a “transfer”) any of its
property, business or assets (including, without limitation leasehold
interests), whether now owned or hereafter acquired, to any Foreign Subsidiary,
except (other than as may relate to SAC(US) prior to the Release Date) such
transfers which, individually or in the aggregate, would not reasonably be
expected to materially and adversely affect the business, results of operations
or financial condition of the Company and its Subsidiaries taken as a whole.

 

(h)           Amendment of Settlement Agreement.  Without the prior consent of
the Agent acting at the direction of the Required Lenders, the Company will not
(i) cancel or terminate the Settlement Agreement, or consent to or accept any
cancellation or termination thereof, or (ii) amend or otherwise modify the
Settlement Agreement or give any consent, waiver or approval thereunder, waive
any default under or breach of the Settlement Agreement, agree in any manner to
any other amendment, modification or change of any term or condition of the
Settlement Agreement or take any other action in connection with the Settlement
Agreement, in each case under this clause (ii), to the extent that such
amendment, modification, consent, waiver, approval or action could reasonably be
expected to increase the asbestos-related liability of the Company and its
Subsidiaries in excess of the amounts provided for in the Settlement Agreement
or materially reduce the protection against asbestos-related liabilities
afforded to the Company and its Subsidiaries by the Settlement Agreement.

 

SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain
outstanding or any Lender shall have any Commitment hereunder:

 

(a)           Interest Coverage Ratio.  The Company will not permit the Interest
Coverage Ratio for any Test Period to be less than 3.0 to 1.0.

 

(b)           Leverage Ratio.  The Company will not permit the Leverage Ratio
for any Test Period to be more than 4.00 to 1.0.

 

(c)           Liquidity.  Until the Release Date, the Company will not permit
its Minimum Liquidity to be less than $250,000,000.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           Payments.  Any Borrower shall (i) default in the payment when due
of any payment of principal of its Advances or Notes or (ii) default, and such
default shall continue unremedied for at least two Business Days, of any payment
of interest on its Advances or Notes, of any fees or other amounts owing by it
hereunder or thereunder; or

 

36

--------------------------------------------------------------------------------


 

(b)           Representations, etc.  Any representation, warranty or statement
made by any Borrower herein or in any other Loan Document or in any certificate
delivered pursuant hereto or thereto shall prove to have been, when made, untrue
in any material respect; or

 

(c)           Covenants.  Any Borrower shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in
Sections 5.01(a)(iv), 5.01(h), 5.02 (other than subsections (f) or (g) thereof)
or 5.03 or (ii) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Sections 6.01(a) or
(b) and clause (i) of this Section 6.01(c) but including Sections 5.02(f) and
(g)) contained in this Agreement and such default described in this clause
(ii) shall continue unremedied for a period of 30 days after written notice to
the Company by the Agent or the Required Lenders; or

 

(d)           Default Under Other Agreements.  (i)  The Company or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Notes) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Notes) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity or (ii) any Indebtedness of the Company or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled or other mandatory required prepayment or by
reason of optional prepayment or tender by the issuer at its discretion, prior
to the stated maturity thereof; provided that it shall not constitute an Event
of Default pursuant to this clause (d) unless the aggregate amount of all
Indebtedness referred to in clauses (i) and (ii) above exceeds $30,000,000 at
any one time; or

 

(e)           Bankruptcy, etc.  The Company or any of its Material Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against the Company or any of its Material Subsidiaries, and the petition is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Company or any of its Material
Subsidiaries, or the Company or any of its Material Subsidiaries commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
of its Material Subsidiaries, or there is commenced against the Company or any
of its Material Subsidiaries any such proceeding which remains undismissed for a
period of 60 days, or the Company or any of its Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any of its
Material Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Company or any of its Material Subsidiaries
makes a general assignment for the benefit of creditors; or any corporate action
is taken by the Company or any of its Material Subsidiaries for the purpose of
effecting any of the foregoing; or

 

(f)            ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Internal Revenue Code, any Plan shall have had or is likely to have a
trustee appointed to administer such Plan, any Plan is, shall have been or is
likely to be terminated or to be the subject of termination proceedings under
ERISA (other than 4041(b)), any Plan shall have an Unfunded Current Liability, a
material contribution required to be made to a Plan has not been timely made,
the Company or any Subsidiary of the Company or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), or
4971 of the Internal Revenue Code; and (b) there shall result from any

 

37

--------------------------------------------------------------------------------


 

such event or events the imposition of a lien, the granting of a security
interest, or a liability, involving in any case in excess of $30,000,000; or

 

(g)           Judgments.  One or more judgments or decrees shall be entered
against the Company or any of its Material Subsidiaries involving in the
aggregate for the Company and its Material Subsidiaries a liability (not paid or
fully covered by insurance) of $30,000,000 or more, and all such judgments or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days from the entry thereof; or

 

(h)           Guaranty.  Article VII hereof, the Subsidiary Guaranty, if any, or
any provision thereof shall cease to be in full force or effect, or the Company
or any Subsidiary Guarantor or any Person acting by or on behalf of the Company
or any Subsidiary Guarantor shall deny or disaffirm such Subsidiary Guarantor’s
obligations under Article VII hereof or the Subsidiary Guaranty, as the case may
be; or

 

(i)            Change of Control.  A Change of Control shall occur; or

 

(j)            Accounting Charges.  Accounting Charges of $50,000,000 or more
with respect to SAC(US) shall be made or taken after the Effective Date and
prior to the Release Date;

 

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b)) to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
(other than Advances to be made by a Lender pursuant to Section 2.02(b)) shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrowers.

 

ARTICLE VII

 

GUARANTY

 

SECTION 7.01  Guaranty.  (a)  The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of this Agreement or any Notes (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Agent or any Lender in enforcing any rights under this Guaranty.  Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Borrower to the Agent or any Lender under or in respect of
this Agreement or any Notes but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Borrower.

 

SECTION 7.02.  Guaranty Absolute.  The Company guarantees payment of the
Guaranteed Obligations strictly in accordance with the terms of this Agreement
and any Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto.  The obligations of the Company under
or in respect of this Guaranty are independent of the Guaranteed Obligations or
any other obligations of any other Borrower under or in respect of this
Agreement

 

38

--------------------------------------------------------------------------------


 

and any Notes, and a separate action or actions may be brought and prosecuted
against the Company to enforce this Guaranty, irrespective of whether any action
is brought against any other Borrower or whether any other Borrower is joined in
any such action or actions.  The liability of the Company under this Guaranty
shall be irrevocable, absolute and unconditional irrespective of, and the
Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:

 

(a)           any lack of validity or enforceability of this Agreement, the
Notes or any agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of any other Borrower under or in respect of this Agreement and any Notes, or
any other amendment or waiver of or any consent to departure from this Agreement
or any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;

 

(c)           any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)           any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any other collateral for all or any of the Guaranteed Obligations
or any other obligations of any Borrower under this Agreement and any Notes or
any other assets of any Borrower or any of its Subsidiaries;

 

(e)           any change, restructuring or termination of the corporate
structure or existence of any Borrower or any of its Subsidiaries;

 

(f)            any failure of the Agent or any Lender to disclose to the Company
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);

 

(g)           the failure of any other Person to execute or deliver this any
other guaranty or agreement or the release or reduction of liability of any
other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)           any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Agent or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Borrower or
otherwise, all as though such payment had not been made.

 

SECTION 7.03.  Waivers and Acknowledgments.  The Company hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Agent or any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Borrower or any other Person or
any collateral.

 

(b)           The Company hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

39

--------------------------------------------------------------------------------


 

(c)           The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any of the other Borrower, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
the Company hereunder.

 

(d)           The Company hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower or any of
its Subsidiaries now or hereafter known by the Agent or such Lender.

 

(e)           The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and any Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

 

SECTION 7.04.  Subrogation.  The Company hereby unconditionally and irrevocably
agrees until the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and the
Termination Date not to exercise any rights that it may now have or hereafter
acquire against any other Borrower or any other insider guarantor that arise
from the existence, payment, performance or enforcement of the Company’s
obligations under or in respect of this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the Agent
or any Lender against any Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated.  If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and any Notes, or to be held as collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) the Company shall make payment to the Agent or any Lender of all or any part
of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash
and (iii) the Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Guaranty.

 

SECTION 7.05.  Subordination.  The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by each other
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:

 

(a)           Prohibited Payments, Etc.  Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Borrower), the Company may receive
regularly scheduled payments from any other Borrower on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Borrower), however, unless the Required
Lenders otherwise agree, the Company shall not demand, accept or take any action
to collect any payment on account of the Subordinated Obligations.

 

40

--------------------------------------------------------------------------------


 

(b)                                 Prior Payment of Guaranteed Obligations.  In
any proceeding under any Bankruptcy Law relating to any other Borrower, the
Company agrees that the Agent and the Lenders shall be entitled to receive
payment in full in cash of all Guaranteed Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any
Bankruptcy Law, whether or not constituting an allowed claim in such proceeding
(“Post Petition Interest”)) before the Company receives payment of any
Subordinated Obligations.

 

(c)                                  Turn-Over.  After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Borrower), the
Company shall, if the Agent so requests, collect, enforce and receive payments
on account of the Subordinated Obligations as trustee for the Agent and the
Lenders and deliver such payments to the Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of the Company under the other provisions of this
Guaranty.

 

(d)                                 Agent Authorization.  After the occurrence
and during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Borrower), the Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of the Company, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Company (A) to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and
(B) to pay any amounts received on such obligations to the Agent for application
to the Guaranteed Obligations (including any and all Post Petition Interest).

 

SECTION 7.06.  Continuing Guaranty; Assignments.  This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.  The Company shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Agent and the Lenders.

 

ARTICLE VIII

 

THE AGENT

 

SECTION 8.01.  Authorization and Action.  Each Lender (in its capacities as a
Lender and Swing Line Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

 

SECTION 8.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this

 

41

--------------------------------------------------------------------------------


 

Agreement, except for its or their own gross negligence or willful misconduct. 
Without limitation of the generality of the foregoing, the Agent: (i) may treat
the Lender that made any Advance as the holder of the Debt resulting therefrom
until the Agent receives and accepts an Assignment and Acceptance entered into
by such Lender, as assignor, and an Eligible Assignee, as assignee, as provided
in Section 9.07; (ii) may consult with legal counsel (including counsel for the
Company), independent public accountants and other experts selected by it and
shall not be liable for any action reasonably taken or omitted to be taken in
good faith by it in accordance with the reasonable advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of any Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of any Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or telex) believed by it to be genuine and signed or sent by the proper
party or parties.

 

SECTION 8.03.  BNPP and Affiliates .  With respect to its Commitments, the
Advances made by it and the Note issued to it, BNPP shall have the same rights
and powers under this Agreement as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include BNPP in its individual capacity.  BNPP
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Company, any of its Subsidiaries and any
Person who may do business with or own securities of the Company or any such
Subsidiary, all as if BNPP were not the Agent and without any duty to account
therefor to the Lenders.  The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Company or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent.

 

SECTION 8.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

 

SECTION 8.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by a Borrower), from and against such
Lender’s Ratable Share (determined at the time indemnification is sought
hereunder) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Ratable Share (determined at
the time indemnification is sought hereunder) of any out-of-pocket expenses
(including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by a Borrower. 
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

 

(b)                                 The failure of any Lender to reimburse the
Agent promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent for its Ratable Share
of such amount, but no Lender shall

 

42

--------------------------------------------------------------------------------


 

be responsible for the failure of any other Lender to reimburse the Agent for
such other Lender’s Ratable Share of such amount.  Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes.  The Agent agrees to return to the Lenders their respective
Ratable Shares of any amounts paid under this Section 8.05 that are subsequently
reimbursed by the Company or any Borrower.

 

SECTION 8.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

SECTION 8.07.  Other Agents.  Each Lender hereby acknowledges that neither the
syndication agent, the documentation agents nor any other Lender designated as
any “Agent” on the signature pages hereof has any liability hereunder other than
in its capacity as a Lender.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender affected thereby, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Commitments of such Lender, (c) reduce the principal of, or
interest on, the Revolving Credit Advances, the Swing Line Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Revolving Credit Advances or Swing Line
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances, or the number of Lenders, that shall be required for
the Lenders or any of them to take any action hereunder, (f) waive the
requirement of Section 2.04(a)(i) that the reductions of Commitments be applied
ratably, (g) other than pursuant to the terms of the Subsidiary Guaranty, if
any, release the Subsidiary Guarantors (or otherwise limit such Subsidiary
Guarantors’ liability with respect to the obligations owing to the Agent and the
Lenders under the Subsidiary Guaranties) if such release or limitation is in
respect of a material portion of the value of the Subsidiary Guaranties to the
Agent and the Lenders, (h) release the Company (or otherwise limit the Company’s
liability with respect to the obligations of the Subsidiary Borrowers) from its
guaranty set forth in Article VII hereof or (i) amend this Section 9.01; and
provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Bank in addition to the Lenders required above to take
such action, adversely affect the rights or obligations of the Swing Line Bank
in its capacity as such under this Agreement.

 

SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier, telegraphic
or telex communication) and mailed, telecopied, telegraphed, telexed or
delivered or (y) as and to the extent set forth in Section 9.02(b) and in the
proviso to this Section 9.02(a), if to any Borrower, at the Company’s address at
200 Riverfront Boulevard, Elmwood Park, New

 

43

--------------------------------------------------------------------------------


 

Jersey 07407, Attention: Treasurer, with a copy to Attention: General Counsel;
if to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assignment and Acceptance pursuant to which it became a
Lender; and if to the Agent, at its address at 787 Seventh Avenue, 27th Floor,
New York, New York 10019, Attention: Rick Pace; or, as to the Company or the
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Company and the
Agent, provided that materials required to be delivered pursuant to
Section 5.01(a)(i), (ii) or (v) shall be delivered to the Agent as specified in
Section 9.02(b) or as otherwise specified to the Company by the Agent.  All such
notices and communications shall, when mailed, telecopied, telegraphed or
e-mailed, be effective when deposited in the mails, telecopied, delivered to the
telegraph company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VIII shall not be
effective until received by the Agent.  Delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

 

(b)                                 So long as BNPP or any of its Affiliates is
the Agent, materials required to be delivered pursuant to Section 5.01(a)(i),
(ii) and (v) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
rick.pace@us.bnpparibas.com.  The Company agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”).  The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.

 

(c)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communications
have been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement; provided that if requested by any Lender the Agent shall deliver a
copy of the Communications to such Lender by email or telecopier.  Each Lender
agrees (i) to notify the Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 

SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

SECTION 9.04.  Costs and Expenses.  (a)  The Company agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all reasonable due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement.  The Company further agrees to pay on demand all costs and expenses
of the Agent and the Lenders, if any (including, without limitation, reasonable
counsel fees and expenses), in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable fees and

 

44

--------------------------------------------------------------------------------


 

expenses of counsel for the Agent and each Lender in connection with the
enforcement of rights under this Section 9.04(a).

 

(b)                                 The Company agrees to indemnify and hold
harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
(including, without limitation, reasonable fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Borrower or any of its Subsidiaries or any
Environmental Claims relating in any way to any Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  Each Borrower also agrees not to assert
any claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.

 

(c)                                  If any payment of principal of, or
Conversion of, any Eurocurrency Rate Advance is made by any Borrower to or for
the account of a Lender (i) other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.07, 2.09 or 2.11, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.07 as a result of a demand by a Borrower pursuant to
Section 9.07(a) or (ii) as a result of a payment or Conversion pursuant to
Section 2.07, 2.09 or 2.11, such Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.  If the amount of the Euros purchased by any Lender in
the case of a Conversion or exchange of Advances in the case of Section 2.07 or
2.11 exceeds the sum required to satisfy such Lender’s liability in respect of
such Advances, such Lender agrees to remit to the Company such excess.

 

(d)                                 Without prejudice to the survival of any
other agreement of the Borrowers hereunder, the agreements and obligations of
the Borrowers contained in Sections 2.10, 2.12(f), 2.13, 9.04 and 9.12(c) shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

 

SECTION 9.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured.  Each Lender agrees promptly to notify the
applicable Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.

 

45

--------------------------------------------------------------------------------


 

SECTION 9.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of each Borrower, the Agent and each
Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.

 

SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may and, if
demanded by a Borrower (following a demand by such Lender pursuant to
Section 2.10 or 2.13 or if such Lender is an Affected Lender) upon at least five
Business Days’ notice to such Lender and the Agent, will assign to one or more
Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment, the
Revolving Credit Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than €5,000,000 or an integral multiple of €1,000,000 in excess
thereof unless Lux SCA and the Agent otherwise agree, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by a Borrower pursuant to this Section 9.07(a) shall be arranged by
such Borrower after consultation with the Agent and shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by a Borrower pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either such
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment (other than the
Borrower) shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment, provided, however, that in the
case of each assignment made as a result of a demand by a Borrower, such
recordation fee shall be payable by such Borrower except that no such
recordation fee shall be payable in the case of an assignment made at the
request of a Borrower to an Eligible Assignee that is an existing Lender.  Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than its rights under Sections 2.10, 2.13 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement other than its obligations
under Section 9.08 and, to the extent any claim thereunder relates to an event
arising prior to such assignment, Section 8.05 (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrowers or the performance or observance by the Borrowers of any of
their obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other

 

46

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and an assignee representing that it
is an Eligible Assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit C hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to each other Borrower.

 

(d)                                 The Agent shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than the Borrowers or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Revolving Credit Advances owing to it and any Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment(s) to the Borrowers hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Agreement,
(iv) the Borrowers, the Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrowers therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.

 

(f)                                    Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Company or any Borrower
furnished to such Lender by or on behalf of the Company or such Borrower;
provided that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Company or any Borrower received by
it from such Lender.

 

(g)                                 Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation, the Advances owing to it and any Note or Notes held by it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

 

SECTION 9.08.  Confidentiality.  Neither the Agent nor any Lender may disclose
to any Person any confidential, proprietary or non-public information of the
Company furnished to the Agent or the Lenders by the Company (such information
being referred to collectively herein as the “Confidential Information”), except
that each of the Agent and each of the Lenders may disclose Confidential
Information (i) to its and its affiliates’

 

47

--------------------------------------------------------------------------------


 

employees, officers, directors, agents and advisors (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this
Section 9.08, to any assignee or participant or prospective assignee or
participant, (vii) to the extent such Confidential Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 9.08 by the Agent or such Lender, or (B) is
or becomes available to the Agent or such Lender on a nonconfidential basis from
a source other than the Company, (viii) to such Lender’s direct or indirect
contractual counterparties in swap, securitization or derivative transactions or
to legal counsel, accountants and other professional advisors to such
counterparties, in each case, on a confidential basis and (ix) with the consent
of the Company.

 

SECTION 9.09.  Designated Subsidiaries.  (a)  Designation.  (i) The Company may,
upon five Business Days prior notice, at any time, and from time to time, by
delivery to the Agent of a Borrower Designation Agreement duly executed by the
Company and the respective Subsidiary and substantially in the form of Exhibit F
hereto, designate such Subsidiary as a “Designated Subsidiary” for purposes of
this Agreement and such Subsidiary shall thereupon become a “Designated
Subsidiary” for purposes of this Agreement and, as such, shall have all of the
rights and obligations of a Borrower hereunder; provided that if such Subsidiary
is organized under the laws of a jurisdiction other than that of the United
States or a political subdivision thereof, the Company shall give 15 days prior
notice to the Agent.  The Agent shall promptly notify each Lender of each such
designation by the Company and the identity of the respective Subsidiary. 
Following the giving of any notice pursuant to this Section 9.09, if the
designation of such Designated Subsidiary obligates the Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.(ii) As soon as
practicable and in any event within five Business Days after notice of the
designation under Section 9.09(a)(i) of a Designated Subsidiary that is
organized under the laws of a jurisdiction other than of the United States or a
political subdivision thereof, any Lender that may not legally lend to, or whose
internal policies, consistently applied, preclude lending to, such Designated
Subsidiary (a “Protesting Lender”) shall so notify the Company and the Agent in
writing.  With respect to each Protesting Lender, the Company shall, effective
on or before the date that such Designated Subsidiary shall have the right to
borrow hereunder, either (A) (i) replace such Protesting Lender in accordance
with Section 9.07 or (ii) notify the Agent and such Protesting Lender that the
Commitments of such Protesting Lender shall be terminated; provided that (x) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, and (y) such Protesting
Lender shall have received payment of an amount equal to the aggregate
outstanding principal amount of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
relevant Borrower (in the case of all other amounts), or (B) cancel its request
to designate such Subsidiary as a “Designated Subsidiary” hereunder.

 

(b)                                 Termination.  Upon the payment and
performance in full of all of the indebtedness, liabilities and obligations
under this Agreement of any Designated Subsidiary or any other Borrower (other
than the Company) then, so long as at the time no Notice of Revolving Credit
Borrowing in respect of such Designated Subsidiary or Borrower is outstanding,
such Person’s status as a “Designated Subsidiary” or a “Borrower” shall
terminate upon notice to such effect from the Agent to the Lenders (which notice
the Agent shall give promptly, and only upon its receipt of a request therefor
from the Company).  Thereafter, the Lenders shall be under no further obligation
to make any Advance hereunder to such Designated Subsidiary or such Borrower.

 

SECTION 9.10.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

48

--------------------------------------------------------------------------------


 

SECTION 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at BNPP’s principal office in London at 11:00 A.M. (London
time) on the Business Day preceding that on which final judgment is given.

 

(b)                                 If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Euros into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase Euros with Dollars at BNPP’s
principal office in London at 11:00 A.M. (London time) on the Business Day
preceding that on which final judgment is given.

 

(c)                                  The obligation of the Borrowers in respect
of any sum due from it in any currency (the “Primary Currency”) to any Lender or
the Agent hereunder shall, notwithstanding any judgment in any other currency,
be discharged only to the extent that on the Business Day following receipt by
such Lender or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender or the Agent (as the case may be) may in
accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender or the Agent (as
the case may be) in the applicable Primary Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender or the Agent (as the case may be) against such loss, and if the amount of
the applicable Primary Currency so purchased exceeds such sum due to any Lender
or the Agent (as the case may be) in the applicable Primary Currency, such
Lender or the Agent (as the case may be) agrees to remit to the applicable
Borrower such excess.

 

SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court.  Each Borrower hereby agrees that service of process in
any such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Company at its offices specified in
Section 9.02(a) and each Borrower hereby irrevocably appoints the Company its
authorized agent to accept such service of process, and agrees that the failure
of the Company to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon.  Each Borrower hereby further irrevocably consents to
the service of process in any action or proceeding in such courts by the mailing
thereof by any parties hereto by registered or certified mail, postage prepaid,
to such Borrower at its address specified pursuant to Section 9.02(a).  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.  To the extent that any Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Agreement.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York

 

49

--------------------------------------------------------------------------------


 

State or federal court.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

SECTION 9.14.  Patriot Act.  Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.  The Company and each other Borrower shall, and
shall cause each of their Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Agent or any Lender in order to assist the Agent and such Lender in
maintaining compliance with the Patriot Act.

 

50

--------------------------------------------------------------------------------


 

SECTION 9.15.  Waiver of Jury Trial.  Each of the Borrowers, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

SEALED AIR CORPORATION

 

 

 

By:

/s/ David H. Kelsey

 

 

Name: David H. Kelsey

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

SEALED AIR LUXEMBOURG S.C.A.

 

 

 

By:

/s/ Tod S. Christie

 

 

Name: Tod S. Christie

 

 

Title: Member of the Commission

 

 

 

By:

/s/ Aidan Foley

 

 

Name: Aidan Foley

 

 

Title: Member of the Commission

 

 

 

SEALED AIR B.V.

 

 

 

By:

/s/ David H. Kelsey

 

 

Name: David H. Kelsey

 

 

Title: Authorized Signatory

 

 

 

SEALED AIR PACKAGING, SOCIEDAD LIMITADA UNIPERSONAL

 

 

 

By:

/s/ David H. Kelsey

 

 

Name: David H. Kelsey

 

 

Title: Director

 

 

 

BNP PARIBAS,

 

 

as Agent

 

 

 

 

By:

/s/ John D. Emery

 

 

Name: John D. Emery

 

 

Title: Director

 

 

 

By:

/s/ John Treadwell, Jr.

 

 

Name: John Treadwell, Jr.

 

 

Title: Vice President

 

51

--------------------------------------------------------------------------------


 

 

      Initial Lenders

 

 

Commitment

 

 

 

 

Administrative Agent

 

 

€17,500,000

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ John D. Emery

 

 

 

Name:  John D. Emery

 

 

 

Title:  Director

 

 

 

 

 

 

By

/s/ John Treadwell, Jr.

 

 

 

Name:  John Treadwell, Jr.

 

 

 

Title:  Vice President

 

 

 

   Syndication Agent

 

 

€17,500,000

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By

/s/ L. Peter Yetman

 

 

 

Name:  L. Peter Yetman

 

 

 

Title:  SVP

 

 

 

Documentation Agents

 

 

€15,000,000

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ George E. Van

 

 

 

Name:  George E. Van

 

 

 

Title:  Managing Director

 

 

 

€15,000,000

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Jeff Hallmark

 

 

 

Name:  Jeff Hallmark

 

 

 

Title:  Senior Vice President

 

 

 

€15,000,000

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Rod Hurst

 

 

 

Name:  Rod Hurst

 

 

 

Title:  Managing Director

 

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

 

Name:  Yuri Muzichenko

 

 

 

Title:  Director

 

52

--------------------------------------------------------------------------------


 

 

Participants

 

 

€12,000,000

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Nicholas A. Bell

 

 

 

Name:  Nicholas A. Bell

 

 

 

Title:  Director

 

 

 

€12,000,000

 

MORGAN STANLEY BANK INTERNATIONAL LIMITED

 

 

 

 

 

By:

/s/ Mathias Blumschein

 

 

 

Name:  Mathias Blumschein

 

 

 

Title:  Authorized Signatory

 

 

 

 

€12,000,000

 

HSBC BANK USA, N.A.

 

 

 

 

 

 

By:

/s/ Robert H. Rogers

 

 

 

Name:  Robert H. Rogers

 

 

 

Title:  Senior Relationship Manager

 

 

 

 

€12,000,000

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

 

 

By:

/s/ Karl Studer

 

 

 

Name:  Karl Studer

 

 

 

Title:  Director

 

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

Name:  Jay Chall

 

 

 

Title:  Director

 

 

 

 

€12,000,000

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

 

By:

/s/ Robert Gallagher

 

 

 

Name:  Robert Gallagher

 

 

 

Title:  Authorized Signatory

 

 

 

 

€10,000,000

 

INTESA SANPAOLO S.P.A.

 

 

 

 

 

 

By:

/s/ Luca Sacchi

 

 

 

Name:  Luca Sacchi

 

 

 

Title:  VP

 

 

 

 

 

 

By:

/s/ Frank Maffei

 

 

 

Name:  Frank Maffei

 

 

 

Title:  VP, Deputy Credit Manager

 

 

 

 

€150,000,000    Total of the Commitments

 

 

 

53

--------------------------------------------------------------------------------


 

SCHEDULE I

SEALED AIR CORPORATION

THREE YEAR CREDIT AGREEMENT

APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Domestic Lending Office

 

Eurocurrency Lending Office

 

 

 

 

 

BNP Paribas

 

BNP Paribas RCC INC
Newport Tower
525 Washington Blvd
Jersey City, NJ 07310
Attn: Yusef Zia
T: 201-850-6758
F: 201-850-4020

 

BNP Paribas RCC INC
Newport Tower
525 Washington Blvd
Jersey City, NJ 07310
Attn: Yusef Zia
T: 201-850-6758
F: 201-850-4020

 

 

 

 

 

The Royal Bank of Scotland plc

 

 

 

 

 

 

 

 

 

Citibank, N.A.

 

1615 Brett Road/OPS III
New Castle, DE 19720
Attn: Kelly Rodgers
T: 402-894-6028
F: 212-994-0847

 

1615 Brett Road/OPS III
New Castle, DE 19720
Attn: Kelly Rodgers
T: 402-894-6028
F: 212-994-0847

 

 

 

 

 

Bank of America, N.A.

 

 

 

 

 

 

 

 

 

Calyon New York Branch

 

1301 Avenue of the Americas
New York, NY 10019
Attn: Tony Mau
T: 732-590-7635
F: 917-849-5439

 

1301 Avenue of the Americas
New York, NY 10019
Attn: Tony Mau
T: 732-590-7635
F: 917-849-5439

 

 

 

 

 

Barclays Bank PLC

 

745 7th Avenue
New York, NY 10019
Attn: Saidah Rudolpho
T: 201-499-4318
F: 212-412-7401

 

745 7th Avenue
New York, NY 10019
Attn: Saidah Rudolpho
T: 201-499-4318
F: 212-412-7401

 

 

 

 

 

Morgan Stanley International Bank Limited

 

25 Cabot Square
Canary Wharf
London E14 4QA England
Attn: Dmitriy Barskiy
T: 443-627-4355
F: 718-233-0967

 

25 Cabot Square
Canary Wharf
London E14 4QA England
Attn: Dmitriy Barskiy
T: 443-627-4355
F: 718-233-0967

 

 

 

 

 

HSBC Bank USA, N.A.

 

1 HSBC Center 26th Floor
Buffalo, NY 14203
Attn: Daniel P.G. Patric
T: 716-841-6216
F: 917-229-0973

 

1 HSBC Center 26th Floor
Buffalo, NY 14203
Attn: Daniel P.G. Patric

T: 716-841-6216
F: 917-229-0973

 

 

 

 

 

Credit Suisse AG, Cayman Islands Branch

 

Eleven Madison Avenue
New York, NY 10010
Attn: Karl Struder
T: 212-325-9163
F: 212-743-1894

 

Eleven Madison Avenue
New York, NY 10010
Attn: Karl Struder
T: 212-325-9163
F: 212-743-1894

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

1800 Plaza Ten
Harborside Financial Ctr.

Jersey City, NJ 07311
Attn: Hemangini Divatia
T: 201-626-9142
F: 201-626-9941

 

1800 Plaza Ten
Harborside Financial Ctr.
Jersey City, NJ 07311
Attn: Hemangini Divatia
T: 201-626-9142
F: 201-626-9941

 

--------------------------------------------------------------------------------


 

Intesa Sanpaolo S.p.A.

 

1 William Street
New York NY 10004
Attn: Alex Papace
T: 212-607-3531
F: 212-607-3897

 

1 William Street
New York NY 10004
Attn: Alex Papace
T: 212-607-3531
F: 212-607-3897

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(j)

 

Material Subsidiaries

 

Domestic Material Subsidiaries:

 

Sealed Air Corporation (US)

 

Cryovac, Inc

 

Sealed Air Funding Corporation

 

Foreign Material Subsidiaries:

 

Legal Name

 

Country of
Incorporation

Ciras C.V.

 

Netherlands

Cryovac Australia Pty. Ltd.

 

Australia

Cryovac Brasil Ltda.

 

Brazil

Cryovac International Holdings Corporation

 

USA (DE)

Sealed Air (Canada) Co./CIE

 

Canada

Sealed Air (Canada) Holdings B.V.

 

Netherlands

Sealed Air (New Zealand)

 

New Zealand

Sealed Air Australia (Holdings) Pty. Limited

 

Australia

Sealed Air B.V.

 

Netherlands

Sealed Air de Mexico S. de R. L. de C.V.

 

Mexico

Sealed Air Finance II, LLC (Sucursal Mexico)

 

USA (DE)

Sealed Air Finance Ireland

 

Ireland

Sealed Air Finance LLC

 

USA (DE)

Sealed Air GmbH

 

Germany

Sealed Air Holdings (New Zealand) I, LLC

 

USA (DE)

Sealed Air Limited

 

Ireland

Sealed Air Limited

 

UK

Sealed Air Luxembourg (I) S.a.r.l.

 

Luxembourg

Sealed Air Luxembourg (II) S.a.r.l.

 

Luxembourg

Sealed Air Luxembourg S.a.r.l.

 

Luxembourg

Sealed Air Luxembourg S.C.A.

 

Luxembourg

Sealed Air Netherlands (Holdings) B.V.

 

Netherlands

Sealed Air Netherlands (Holdings) I B.V.

 

Netherlands

Sealed Air Netherlands (Holdings) II B.V.

 

Germany

Sealed Air Netherlands (Holdings) II B.V. — Deutsche Zweigniederlassung

 

Germany

Sealed Air Packaging S.L.

 

Spain

Sealed Air S.A.S.

 

France

Sealed Air S.L.

 

Spain

Sealed Air S.R.L.

 

Italy

Sealed Air Spain (Holdings) II S.L.

 

Spain

Sealed Air Spain (Holdings) S.L.

 

Spain

 

3

--------------------------------------------------------------------------------


SCHEDULE 5.02(b)(ii)

 

EXISTING LIENS AND MATERIAL SUBSIDIARY INDEBTEDNESS

 

Sealed Air Corporation

Indebtedness of Material Subsidiaries & Liens securing

Indebtedness of Sealed Air Corporation and Material Subsidiaries

(000’s)

 

 

 

 

 

 

 

AVAILABLE

 

TOTAL

 

 

 

 

 

 

 

 

 

CURRENCY

 

LINES OF

 

LONG-TERM

 

SUPPORTED

 

LOCATION

 

DEBTOR

 

TYPE OF CREDIT

 

UNIT

 

CREDIT

 

DEBT

 

BY LIENS?

 

OF LIEN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air Corporation, Sealed Air Corporation (US), Cryovac, Inc. and/or Sealed
Air Luxembourg S.C.A.

 

Revolving Credit Facility

 

USD

 

500,000

 

—

 

No

 

 

(a)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryovac, Inc.

 

Lease

 

USD

 

—

 

9,936

 

Yes

 

Rogers, AR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air Netherlands (Holdings) II B.V. — Deutsche Zweigniederlassung

 

Lines of Credit

 

EUR

 

800

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air B.V.

 

Line of Credit

 

EUR

 

1,000

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air Limited (UK entity)

 

Line of Credit

 

GBP

 

200

 

—

 

No

 

 

 

 

 

Lease

 

GBP

 

 

 

26

 

Yes

 

England

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air S.A.S.

 

Lease

 

EUR

 

—

 

744

 

Yes

 

France

 

 

 

Lines of Credit

 

EUR

 

6,500

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air GmbH

 

Lines of Credit

 

EUR

 

2,100

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air S.R.L.

 

Line of Credit

 

EUR

 

6,700

 

—

 

No

 

 

 

 

 

Lease

 

EUR

 

—

 

195

 

Yes

 

Italy

 

 

--------------------------------------------------------------------------------


 

Sealed Air Luxembourg S.C.A.

 

Line of Credit

 

USD

 

40,000

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryovac Australia Pty.Ltd. & Sealed Air (New Zealand)

 

Dual-Currency Revolving Credit Facility

 

AUD

 

170,000

 

—

 

No

 

 

(b), (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryovac Australia Pty. Ltd.

 

Line of Credit

 

AUD

 

5,500

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air (New Zealand)

 

Lines of Credit

 

NZD

 

8,583

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cryovac Brasil Ltda.

 

Lines of Credit

 

BRL

 

56,000

 

—

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sealed Air Corporation

 

5.625% Senior Notes due July 2013

 

USD

 

—

 

400,000

 

No

 

 

b), (d)

 

 

12% Senior Notes due February 2014

 

USD

 

 

 

300,000

 

No

 

 

(b), (d)

 

 

7.875% Senior Notes due June 2017

 

USD

 

 

 

400,000

 

No

 

 

(b), (d)

 

 

6.875% Senior Notes due July 2033

 

USD

 

—

 

450,000

 

No

 

 

(b), (d)

 

--------------------------------------------------------------------------------

(a)  Obligations may be required to be guaranteed by Domestic Subsidiaries under
provisions that are substantially the same as those in this Agreement.  No such
guarantees were required as of September 30, 2009.

(b)  Obligations may be required to be guaranteed by each of the Domestic
Subsidiaries that guarantees obligations under this Agreement, but only for so
long as such subsidiaries are Subsidiary Guarantors under this Agreement.  No
such guarantees were required as of September 30, 2009.

(c)  Amounts available under the Dual-Currency Revolving Credit Facility
Agreement dated as of March 12, 2002, amended and restated as of March 11, 2005
among Cryovac Australia Pty Ltd, Sealed Air (New Zealand), Citisecurities
Limited, Salomon Smith Barney Australia Securities Pty Limited, Westpac Banking
Corporation and the financiers parties thereto.  Total facility amount is 170
million Australian dollars.

(d)  Primary obligor is the Company.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF

PROMISSORY NOTE

 

€                            

 

Dated:                               , 20

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                                   corporation (the “Borrower”),
HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of €[amount
of the Lender’s Commitment in figures] or, if less, the aggregate principal
amount of the Revolving Credit Advances and Swing Line Advances made by the
Lender to the Borrower pursuant to the Three Year Credit Agreement dated as of
November 19, 2009 among the Borrower, [Sealed Air Corporation], the other
borrowers parties thereto, the Lender and certain other lenders parties thereto,
and BNP PARIBAS, as Agent for the Lender and such other lenders (as amended or
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) outstanding on the Termination Date.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance and Swing Line Advance from the date of such Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.

 

Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 787 Seventh Avenue, 27th Floor, New York, New York
10019, in same day funds and (ii) in Euros are payable in such currency to the
Agent at its account maintained at 787 Seventh Avenue, 27th Floor, New York, New
York 10019, in same day funds.  Both principal and interest of each Swing Line
Advance are payable in lawful money of the United States of America to the Agent
at its account maintained at Seventh Avenue, 27th Floor, New York, New York
10019.  Each Revolving Credit Advance and each Swing Line Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances and Swing Line Advances
by the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Euro amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
and each such Swing Line Advance being evidenced by this Promissory Note,
(ii) contains provisions for determining the Euro Equivalent of Revolving Credit
Advances denominated in Dollars and (iii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Advance

 

Amount of
Principal Paid
or Prepaid

 

Unpaid Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF

REVOLVING CREDIT BORROWING

 

BNP PARIBAS, as Agent

for the Lenders parties

to the Credit Agreement

referred to below

[address]

 

[Date]

 

Attention: Bank Loan Syndications Department

 

Ladies and Gentlemen:

 

The undersigned, [Name of Borrower], refers to the Three Year Credit Agreement,
dated as of November 19, 2009 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, [Sealed Air Corporation], certain other
borrowers parties thereto, certain Lenders parties thereto and BNP PARIBAS, as
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:

 

(i)                                     The Business Day of the Proposed
Revolving Credit Borrowing is                               , 20    .

 

(ii)                                  The Type of Advances comprising the
Proposed Revolving Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate
Advances].

 

(iii)                               The aggregate amount of the Proposed
Revolving Credit Borrowing is [€                    ] [$                    ].

 

[(iv)                          The initial Interest Period for each Eurocurrency
Rate Advance made as part of the Proposed Revolving Credit Borrowing is
           month[s].]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:

 

(A)                              the representations and warranties contained in
Section 4.01 of the Credit Agreement (except the representation set forth in the
last sentence of subsection (e) thereof) are correct, before and after giving
effect to the Proposed Revolving Credit Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
such representations and warranties expressly relate to any earlier date, in
which case such representations and warranties shall be true and correct as of
such earlier date; and

 

--------------------------------------------------------------------------------


 

(B)                                no event has occurred and is continuing, or
would result from such Proposed Revolving Credit Borrowing or from the
application of the proceeds therefrom, that constitutes a Default or that
constitutes or would, with the passage of time, constitute a Put Event.

 

 

Very truly yours,

 

 

 

[NAME OF BORROWER]

 

 

 

 

 

 

By

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Three Year Credit Agreement dated as of November 19,
2009 (as amended or modified from time to time, the “Credit Agreement”) among
Sealed Air Corporation, a Delaware corporation (the “Company”), certain other
Borrowers (as defined in the Credit Agreement), the Lenders (as defined in the
Credit Agreement) and BNP PARIBAS, as agent for the Lenders (the “Agent”). 
Terms defined in the Credit Agreement are used herein with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit Agreement as of the date hereof equal to the percentage interest
specified on Schedule 1 hereto of all outstanding rights and obligations under
the Credit Agreement held by the Assignor on the date hereof.  After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Revolving Credit Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

 

2.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, the Credit Agreement or any other instrument or
document furnished pursuant thereto; (iii) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Borrowers or the performance or observance by the Borrowers of any of their
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note[, if any,] held by the
Assignor [and requests that the Agent exchange such Note for a new Note payable
to the order of [the Assignee in an amount equal to the Commitment assumed by
the Assignee pursuant hereto or new Notes payable to the order of the Assignee
in an amount equal to the Commitment assumed by the Assignee pursuant hereto
and] the Assignor in an amount equal to the Commitment retained by the Assignor
under the Credit Agreement[, respectively,] as specified on Schedule 1 hereto].

 

3.                                       The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement; (iii) confirms that it is an Eligible
Assignee; (iv) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Agent by the terms thereof, together with such powers
and discretion as are reasonably incidental thereto; (v) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender; and
(vi) attaches any U.S. Internal Revenue Service forms required under
Section 2.13 of the Credit Agreement.

 

4.                                       Following the execution of this
Assignment and Acceptance, it will be delivered to the Agent for acceptance and
recording by the Agent.  The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the Agent,
unless otherwise specified on Schedule 1 hereto.

 

5.                                       Upon such acceptance and recording by
the Agent, as of the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,

 

--------------------------------------------------------------------------------


 

have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights (other than its rights under Sections 2.10, 2.13 and 9.04 of the Credit
Agreement to the extent any claim thereunder relates to an event arising prior
to such assignment) and be released from its obligations under the Credit
Agreement other than its obligations under Sections 8.05 of the Credit Agreement
to the extent any claim thereunder relates to an event arising prior to such
assignment and Section 9.08 of the Credit Agreement).

 

6.                                       Upon such acceptance and recording by
the Agent, from and after the Effective Date, the Agent shall make all payments
under the Credit Agreement and the Notes in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
facility fees with respect thereto) to the Assignee.  The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Notes for periods prior to the Effective Date directly between
themselves.

 

7.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of
New York.

 

8.                                       This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

Schedule 1

to

Assignment and Acceptance

 

Percentage interest assigned:

 

 

%

 

 

 

 

Assignee’s Commitment:

 

$

 

 

 

 

 

Aggregate outstanding principal amount of Revolving Credit Advances assigned:

 

$

 

 

 

 

 

Principal amount of Note payable to Assignee:

 

$

 

 

 

 

 

Principal amount of Note payable to Assignor:

 

$

 

 

Effective Date*:              , 20   

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Dated:                               , 20  

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Dated:                               , 20  

 

 

 

Domestic Lending Office:

 

[Address]

 

 

 

Eurocurrency Lending Office:

 

[Address]

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to the
Agent.

 

3

--------------------------------------------------------------------------------


 

Accepted [and Approved]** this

 

             day of                               , 20

 

 

 

BNP PARIBAS, as Agent

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[Approved this                      day

 

of                               , 20

 

 

 

SEALED AIR CORPORATION

 

 

 

By

 

]*

 

Title:

 

 

--------------------------------------------------------------------------------

**                                  Required if the Assignee is an Eligible
Assignee solely by reason of clause (iii) of the definition of “Eligible
Assignee”.

 

*                                         Required if the Assignee is an
Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY

 

Dated as of                     , 2009

 

From

 

THE GUARANTORS NAMED HEREIN

 

and

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

as Guarantors

 

in favor of

 

THE GUARANTEED PARTIES REFERRED TO HEREIN

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

Section

 

Page

 

 

 

Section 1.   Guaranty; Limitation of Liability

 

1

 

 

 

Section 2.   Guaranty Absolute

 

2

 

 

 

Section 3.   Waivers and Acknowledgments

 

3

 

 

 

Section 4.   Subrogation

 

4

 

 

 

Section 5.   Payments Free and Clear of Taxes, Etc.

 

4

 

 

 

Section 6.   Representations and Warranties

 

5

 

 

 

Section 7.   Covenants

 

5

 

 

 

Section 8.   Amendments, Guaranty Supplements, Etc.

 

6

 

 

 

Section 9.   Notices, Etc.

 

6

 

 

 

Section 10.   No Waiver; Remedies

 

6

 

 

 

Section 11.   Right of Set-off

 

7

 

 

 

Section 12.   Indemnification

 

7

 

 

 

Section 13.   Subordination

 

7

 

 

 

Section 14.   Continuing Guaranty; Assignments under the Credit Agreement

 

8

 

 

 

Section 15.   Execution in Counterparts

 

9

 

 

 

Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

 

9

 

 

 

Exhibit A - Guaranty Supplement

 

 

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY dated as of                     , 20     made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Agent and the Lenders (as
defined in the Credit Agreement referred to below).

 

PRELIMINARY STATEMENT.  Sealed Air Corporation, a Delaware corporation (the
“Company”), and certain other Borrowers (as defined in the Credit Agreement
referred to below) are parties to a Credit Agreement dated as of November     ,
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the capitalized terms defined therein and
not otherwise defined herein being used herein as therein defined) with certain
Lenders party thereto, and BNP Paribas, as Agent for such Lenders (the Agent and
the Lenders are, collectively, the “Guaranteed Parties”).  Each Guarantor may
receive, directly or indirectly, a portion of the proceeds of the Advances under
the Credit Agreement and will derive substantial direct and indirect benefits
from the transactions contemplated by the Credit Agreement.  The Subsidiary
Guaranty Period is in effect, and it is therefore a condition precedent to the
continued making of Advances by the Lenders under the Credit Agreement from time
to time that each Guarantor shall have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in accordance with
Section 5.01(h) of the Credit Agreement, each Guarantor, jointly and severally
with each other Guarantor, hereby agrees as follows:

 

Guaranty; Limitation of Liability.  a)  Each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Agent or any other Guaranteed Party in enforcing any rights under this
Guaranty or any other Loan Document.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Guaranteed Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.

 


EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE AGENT AND EACH OTHER
GUARANTEED PARTY, HEREBY CONFIRMS THAT IT IS THE INTENTION OF ALL SUCH PERSONS
THAT THIS GUARANTY AND THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER NOT
CONSTITUTE A FRAUDULENT TRANSFER OR CONVEYANCE FOR PURPOSES OF BANKRUPTCY LAW
(AS HEREINAFTER DEFINED), THE UNIFORM FRAUDULENT

 

--------------------------------------------------------------------------------


 


CONVEYANCE ACT, THE UNIFORM FRAUDULENT TRANSFER ACT OR ANY SIMILAR FOREIGN,
FEDERAL OR STATE LAW TO THE EXTENT APPLICABLE TO THIS GUARANTY AND THE
OBLIGATIONS OF EACH GUARANTOR HEREUNDER.  TO EFFECTUATE THE FOREGOING INTENTION,
THE AGENT, THE OTHER GUARANTEED PARTIES AND THE GUARANTORS HEREBY IRREVOCABLY
AGREE THAT THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS GUARANTY AT ANY TIME
SHALL BE LIMITED TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE OBLIGATIONS OF SUCH
GUARANTOR UNDER THIS GUARANTY NOT CONSTITUTING A FRAUDULENT TRANSFER OR
CONVEYANCE.  FOR PURPOSES HEREOF, “BANKRUPTCY LAW” MEANS ANY PROCEEDING OF THE
TYPE REFERRED TO IN SECTION 6.01(E) OF THE CREDIT AGREEMENT OR TITLE 11, U.S.
CODE, OR ANY SIMILAR FOREIGN, FEDERAL OR STATE LAW FOR THE RELIEF OF DEBTORS.


 


EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES THAT IN THE EVENT
ANY PAYMENT SHALL BE REQUIRED TO BE MADE TO ANY GUARANTEED PARTY UNDER THIS
GUARANTY OR ANY OTHER GUARANTY, SUCH GUARANTOR WILL CONTRIBUTE, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, SUCH AMOUNTS TO EACH OTHER GUARANTOR AND EACH OTHER
GUARANTOR SO AS TO MAXIMIZE THE AGGREGATE AMOUNT PAID TO THE GUARANTEED PARTIES
UNDER OR IN RESPECT OF THE LOAN DOCUMENTS.


 

Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Guaranteed Party
with respect thereto.  The obligations of each Guarantor under or in respect of
this Guaranty are independent of the Guaranteed Obligations or any other
obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Company or any other Loan Party or whether the Company or
any other Loan Party is joined in any such action or actions.  The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 


ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT RELATING THERETO;


 


ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER TERM OF,
ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF ANY OTHER
LOAN PARTY UNDER OR IN RESPECT OF THE LOAN DOCUMENTS, OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY LOAN DOCUMENT, INCLUDING, WITHOUT
LIMITATION, ANY INCREASE IN THE GUARANTEED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE;


 


ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY COLLATERAL, OR ANY
TAKING, RELEASE OR AMENDMENT OR WAIVER OF, OR CONSENT TO DEPARTURE FROM, ANY
OTHER GUARANTY, FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS;


 


ANY MANNER OF APPLICATION OF ANY COLLATERAL, OR PROCEEDS THEREOF, TO ALL OR ANY
OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER DISPOSITION OF ANY
COLLATERAL FOR ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS
OF ANY LOAN PARTY

 

2

--------------------------------------------------------------------------------


 


UNDER THE LOAN DOCUMENTS OR ANY OTHER ASSETS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES;


 


ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE STRUCTURE OR EXISTENCE
OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES;


 


ANY FAILURE OF ANY GUARANTEED PARTY TO DISCLOSE TO ANY LOAN PARTY ANY
INFORMATION RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE),
OPERATIONS, PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY NOW OR
HEREAFTER KNOWN TO SUCH GUARANTEED PARTY (EACH GUARANTOR WAIVING ANY DUTY ON THE
PART OF THE GUARANTEED PARTIES TO DISCLOSE SUCH INFORMATION);


 


THE FAILURE OF ANY OTHER PERSON TO EXECUTE OR DELIVER THIS GUARANTY, ANY
GUARANTY SUPPLEMENT (AS HEREINAFTER DEFINED) OR ANY OTHER GUARANTY OR AGREEMENT
OR THE RELEASE OR REDUCTION OF LIABILITY OF ANY GUARANTOR OR OTHER GUARANTOR OR
SURETY WITH RESPECT TO THE GUARANTEED OBLIGATIONS; OR


 


ANY OTHER CIRCUMSTANCE (INCLUDING, WITHOUT LIMITATION, ANY STATUTE OF
LIMITATIONS) OR ANY EXISTENCE OF OR RELIANCE ON ANY REPRESENTATION BY ANY
GUARANTEED PARTY THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, ANY LOAN PARTY OR ANY OTHER GUARANTOR OR SURETY.


 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Guaranteed Party or any other Person upon
the insolvency, bankruptcy or reorganization of the Company or any other Loan
Party or otherwise, all as though such payment had not been made.

 

Waivers and Acknowledgments.  b)  Each Guarantor hereby unconditionally and
irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Guaranteed Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any collateral.

 


EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY RIGHT TO REVOKE
THIS GUARANTY AND ACKNOWLEDGES THAT THIS GUARANTY IS CONTINUING IN NATURE AND
APPLIES TO ALL GUARANTEED OBLIGATIONS, WHETHER EXISTING NOW OR IN THE FUTURE.


 


EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES (I) ANY DEFENSE
ARISING BY REASON OF ANY CLAIM OR DEFENSE BASED UPON AN ELECTION OF REMEDIES BY
ANY GUARANTEED PARTY THAT IN ANY MANNER IMPAIRS, REDUCES, RELEASES OR OTHERWISE
ADVERSELY AFFECTS THE SUBROGATION, REIMBURSEMENT, EXONERATION, CONTRIBUTION OR
INDEMNIFICATION RIGHTS OF SUCH GUARANTOR OR OTHER RIGHTS OF SUCH GUARANTOR TO
PROCEED AGAINST ANY OF THE OTHER LOAN PARTIES, ANY OTHER GUARANTOR OR ANY OTHER
PERSON OR ANY COLLATERAL AND (II) ANY DEFENSE BASED ON ANY RIGHT OF SET-OFF OR
COUNTERCLAIM AGAINST OR IN RESPECT OF THE OBLIGATIONS OF SUCH GUARANTOR
HEREUNDER.

 

3

--------------------------------------------------------------------------------


 


EACH GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY DUTY ON THE
PART OF ANY GUARANTEED PARTY TO DISCLOSE TO SUCH GUARANTOR ANY MATTER, FACT OR
THING RELATING TO THE BUSINESS, CONDITION (FINANCIAL OR OTHERWISE), OPERATIONS,
PERFORMANCE, PROPERTIES OR PROSPECTS OF ANY OTHER LOAN PARTY OR ANY OF ITS
SUBSIDIARIES NOW OR HEREAFTER KNOWN BY SUCH GUARANTEED PARTY.


 


EACH GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE SUBSTANTIAL DIRECT AND INDIRECT
BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE LOAN DOCUMENTS AND
THAT THE WAIVERS SET FORTH IN SECTION 2 AND THIS SECTION 3 ARE KNOWINGLY MADE IN
CONTEMPLATION OF SUCH BENEFITS.


 

Subrogation.  Each Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Company, any other Loan Party or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under or in respect of this Guaranty or any other Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Guaranteed Party against the Company, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Company, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated. 
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Guaranteed Parties, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as collateral for
any Guaranteed Obligations or other amounts payable under this Guaranty
thereafter arising.  If (i) any Guarantor shall make payment to any Guaranteed
Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and (iii) the Termination Date shall have
occurred, the Guaranteed Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

Payments Free and Clear of Taxes, Etc..  c)  Any and all payments made by any
Guarantor under or in respect of this Guaranty or any other Loan Document shall
be made, in accordance with Section 2.14 of the Credit Agreement, free and clear
of and without deduction for any and all present or future Taxes.  If any
Guarantor shall be required by law to deduct any Taxes from or in respect of any
sum payable under or in respect of this Guaranty or

 

4

--------------------------------------------------------------------------------


 

any other Loan Document to any Guaranteed Party, (i) the sum payable by such
Guarantor shall be increased as may be necessary so that after such Guarantor
and the Agent have made all required deductions (including deductions applicable
to additional sums payable under this Section 5), such Guaranteed Party receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Guarantor shall make all such deductions and (iii) such
Guarantor shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 


IN ADDITION, EACH GUARANTOR AGREES TO PAY ANY PRESENT OR FUTURE OTHER TAXES THAT
ARISE FROM ANY PAYMENT MADE BY OR ON BEHALF OF SUCH GUARANTOR UNDER OR IN
RESPECT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY OR REGISTRATION OF, PERFORMANCE UNDER, OR OTHERWISE WITH RESPECT TO,
THIS GUARANTY AND THE OTHER LOAN DOCUMENTS.


 


EACH GUARANTOR WILL INDEMNIFY EACH GUARANTEED PARTY FOR AND HOLD IT HARMLESS
AGAINST THE FULL AMOUNT OF TAXES AND OTHER TAXES, AND FOR THE FULL AMOUNT OF
TAXES OF ANY KIND IMPOSED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS
SECTION 5, IMPOSED ON OR PAID BY SUCH GUARANTEED PARTY AND ANY LIABILITY
(INCLUDING PENALTIES, ADDITIONS TO TAX, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM
THE DATE SUCH GUARANTEED PARTY MAKES WRITTEN DEMAND THEREFOR.


 


THE OBLIGATIONS OF EACH GUARANTOR UNDER THIS SECTION ARE SUBJECT IN ALL RESPECTS
TO THE LIMITATIONS, QUALIFICATIONS AND SATISFACTION OF CONDITIONS SET FORTH IN
SECTION 2.15 OF THE CREDIT AGREEMENT.  WITHOUT LIMITATION OF THE FOREGOING, THE
LENDERS ARE SUBJECT TO THE OBLIGATIONS SET FORTH IN SECTION 2.15 OF THE CREDIT
AGREEMENT TO THE SAME EXTENT AS IF SET FORTH HEREIN.


 

Representations and Warranties.  Each Guarantor hereby makes each representation
and warranty made in the Loan Documents by the Company with respect to such
Guarantor and each Guarantor hereby further represents and warrants as follows:

 


THERE ARE NO CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS GUARANTY THAT
HAVE NOT BEEN SATISFIED OR WAIVED.


 


SUCH GUARANTOR HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY GUARANTEED PARTY
AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE
ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS GUARANTY AND EACH OTHER
LOAN DOCUMENT TO WHICH IT IS OR IS TO BE A PARTY, AND SUCH GUARANTOR HAS
ESTABLISHED ADEQUATE MEANS OF OBTAINING FROM EACH OTHER LOAN PARTY ON A
CONTINUING BASIS INFORMATION PERTAINING TO, AND IS NOW AND ON A CONTINUING BASIS
WILL BE COMPLETELY FAMILIAR WITH, THE BUSINESS, CONDITION (FINANCIAL OR
OTHERWISE), OPERATIONS, PERFORMANCE, PROPERTIES AND PROSPECTS OF SUCH OTHER LOAN
PARTY.

 

Covenants.  Each Guarantor covenants and agrees that, so long as any part of the
Guaranteed Obligations shall remain unpaid or any Lender shall have any
Commitment, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the Company has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.

 

5

--------------------------------------------------------------------------------


 

Amendments, Guaranty Supplements, Etc.  d)  No amendment or waiver of any
provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Agent and the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Guaranteed Parties, (a) reduce
or limit the obligations of any Guarantor hereunder, release any Guarantor
hereunder or otherwise limit any Guarantor’s liability with respect to the
obligations owing to the Guaranteed Parties under or in respect of the Loan
Documents except as provided in the next succeeding sentence, (b) postpone any
date fixed for payment hereunder or (c) change the number of Guaranteed Parties
or the percentage of (x) the Commitments or (y) the aggregate unpaid principal
amount of the Advances that, in each case, shall be required for the Guaranteed
Parties or any of them to take any action hereunder.  Upon the occurrence of the
Subsidiary Guaranty Release Date, this Guaranty shall terminate and be of no
further force and effect and, prior to the Subsidiary Guaranty Release Date,
upon the sale of a Guarantor to the extent permitted in accordance with the
terms of the Loan Documents, such Guarantor shall be automatically released from
this Guaranty.

 


UPON THE EXECUTION AND DELIVERY BY ANY PERSON OF A GUARANTY SUPPLEMENT IN
SUBSTANTIALLY THE FORM OF EXHIBIT A HERETO (EACH, A “GUARANTY SUPPLEMENT”),
(I) SUCH PERSON SHALL BE REFERRED TO AS AN “ADDITIONAL GUARANTOR” AND SHALL
BECOME AND BE A GUARANTOR HEREUNDER, AND EACH REFERENCE IN THIS GUARANTY TO A
“GUARANTOR” SHALL ALSO MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GUARANTOR, AND
EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO A “SUBSIDIARY GUARANTOR” SHALL ALSO
MEAN AND BE A REFERENCE TO SUCH ADDITIONAL GUARANTOR, AND (II) EACH REFERENCE
HEREIN TO “THIS GUARANTY”, “HEREUNDER”, “HEREOF” OR WORDS OF LIKE IMPORT
REFERRING TO THIS GUARANTY, AND EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE
“SUBSIDIARY GUARANTY”, “THEREUNDER”, “THEREOF” OR WORDS OF LIKE IMPORT REFERRING
TO THIS GUARANTY, SHALL MEAN AND BE A REFERENCE TO THIS GUARANTY AS SUPPLEMENTED
BY SUCH GUARANTY SUPPLEMENT.


 

Notices, Etc.  All notices and other communications provided for hereunder shall
be in writing (including telegraphic, telecopy or telex communication) and
mailed, telegraphed, telecopied, telexed or delivered to it, if to any
Guarantor, addressed to it in care of the Company at the Company’s address
specified in Section 9.02 of the Credit Agreement, if to the Agent or any
Lender, at its address specified in Section 9.02 of the Credit Agreement, or, as
to any party, at such other address as shall be designated by such party in a
written notice to each other party.  All such notices and other communications
shall, when mailed, telegraphed, telecopied or telexed, be effective when
deposited in the mails, delivered to the telegraph company, transmitted by
telecopier or confirmed by telex answerback, respectively.  Delivery by
telecopier of an executed counterpart of a signature page to any amendment or
waiver of any provision of this Guaranty or of any Guaranty Supplement to be
executed and delivered hereunder shall be effective as delivery of an original
executed counterpart thereof.

 

No Waiver; Remedies.  No failure on the part of any Guaranteed Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

6

--------------------------------------------------------------------------------


 

Right of Set-off.  Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 of the Credit Agreement to authorize the Agent
to declare the Advances due and payable pursuant to the provisions of said
Section 6.01, the Agent and each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Agent, such Lender or such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under the Loan Documents, irrespective of
whether the Agent or such Lender shall have made any demand under this Guaranty
or any other Loan Document and although such obligations may be unmatured.  The
Agent and each Lender agrees promptly to notify such Guarantor after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Agent and each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Agent, such Lender and their respective Affiliates
may have.

 

Indemnification.  e)  Without limitation on any other obligations of any
Guarantor or remedies of the Guaranteed Parties under this Guaranty, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Guaranteed Party and each of their Affiliates and
their respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.

 


EACH GUARANTOR HEREBY ALSO AGREES THAT NONE OF THE INDEMNIFIED PARTIES SHALL
HAVE ANY LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT, TORT OR OTHERWISE)
TO ANY OF THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND ADVISORS, AND EACH
GUARANTOR HEREBY AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY INDEMNIFIED PARTY ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THE FACILITIES, THE ACTUAL OR
PROPOSED USE OF THE PROCEEDS OF THE ADVANCES OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS.


 


WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OF THE OTHER AGREEMENTS OF ANY
GUARANTOR UNDER THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS, THE AGREEMENTS
AND OBLIGATIONS OF EACH GUARANTOR CONTAINED IN SECTION 1(A) (WITH RESPECT TO
ENFORCEMENT EXPENSES), THE LAST SENTENCE OF SECTION 2, SECTION 5 AND THIS
SECTION 12 SHALL SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS AND
ALL OF THE OTHER AMOUNTS PAYABLE UNDER THIS GUARANTY.


 

Subordination.  Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

7

--------------------------------------------------------------------------------


 


PROHIBITED PAYMENTS, ETC.  EXCEPT DURING THE CONTINUANCE OF A DEFAULT (INCLUDING
THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY BANKRUPTCY LAW
RELATING TO ANY OTHER LOAN PARTY), EACH GUARANTOR MAY RECEIVE REGULARLY
SCHEDULED PAYMENTS FROM ANY OTHER LOAN PARTY ON ACCOUNT OF THE SUBORDINATED
OBLIGATIONS.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT
(INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), HOWEVER, UNLESS THE AGENT
OTHERWISE AGREES, NO GUARANTOR SHALL DEMAND, ACCEPT OR TAKE ANY ACTION TO
COLLECT ANY PAYMENT ON ACCOUNT OF THE SUBORDINATED OBLIGATIONS.


 


PRIOR PAYMENT OF GUARANTEED OBLIGATIONS.  IN ANY PROCEEDING UNDER ANY BANKRUPTCY
LAW RELATING TO ANY OTHER LOAN PARTY, EACH GUARANTOR AGREES THAT THE GUARANTEED
PARTIES SHALL BE ENTITLED TO RECEIVE PAYMENT IN FULL IN CASH OF ALL GUARANTEED
OBLIGATIONS (INCLUDING ALL INTEREST AND EXPENSES ACCRUING AFTER THE COMMENCEMENT
OF A PROCEEDING UNDER ANY BANKRUPTCY LAW, WHETHER OR NOT CONSTITUTING AN ALLOWED
CLAIM IN SUCH PROCEEDING (“POST PETITION INTEREST”)) BEFORE SUCH GUARANTOR
RECEIVES PAYMENT OF ANY SUBORDINATED OBLIGATIONS.


 


TURN-OVER.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY DEFAULT
(INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), EACH GUARANTOR SHALL, IF THE
AGENT SO REQUESTS, COLLECT, ENFORCE AND RECEIVE PAYMENTS ON ACCOUNT OF THE
SUBORDINATED OBLIGATIONS AS TRUSTEE FOR THE GUARANTEED PARTIES AND DELIVER SUCH
PAYMENTS TO THE AGENT ON ACCOUNT OF THE GUARANTEED OBLIGATIONS (INCLUDING ALL
POST PETITION INTEREST), TOGETHER WITH ANY NECESSARY ENDORSEMENTS OR OTHER
INSTRUMENTS OF TRANSFER, BUT WITHOUT REDUCING OR AFFECTING IN ANY MANNER THE
LIABILITY OF SUCH GUARANTOR UNDER THE OTHER PROVISIONS OF THIS GUARANTY.


 


AGENT AUTHORIZATION.  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
DEFAULT (INCLUDING THE COMMENCEMENT AND CONTINUATION OF ANY PROCEEDING UNDER ANY
BANKRUPTCY LAW RELATING TO ANY OTHER LOAN PARTY), THE AGENT IS AUTHORIZED AND
EMPOWERED (BUT WITHOUT ANY OBLIGATION TO SO DO), IN ITS DISCRETION, (I) IN THE
NAME OF EACH GUARANTOR, TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS IN RESPECT
OF, SUBORDINATED OBLIGATIONS AND TO APPLY ANY AMOUNTS RECEIVED THEREON TO THE
GUARANTEED OBLIGATIONS (INCLUDING ANY AND ALL POST PETITION INTEREST), AND
(II) TO REQUIRE EACH GUARANTOR (A) TO COLLECT AND ENFORCE, AND TO SUBMIT CLAIMS
IN RESPECT OF, SUBORDINATED OBLIGATIONS AND (B) TO PAY ANY AMOUNTS RECEIVED ON
SUCH OBLIGATIONS TO THE AGENT FOR APPLICATION TO THE GUARANTEED OBLIGATIONS
(INCLUDING ANY AND ALL POST PETITION INTEREST).


 

Continuing Guaranty; Assignments under the Credit Agreement.  This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Guaranteed Parties and their successors,
transferees and assigns.  Without limiting the generality of clause (c) of the
immediately preceding sentence, any Guaranteed Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Advances owing to it and the Note or

 

8

--------------------------------------------------------------------------------


 

Notes held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such
Guaranteed Party herein or otherwise, in each case as and to the extent provided
in Section 9.07 of the Credit Agreement.  No Guarantor shall have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Guaranteed Parties.

 

Execution in Counterparts.  This Guaranty and each amendment, waiver and consent
with respect hereto may be executed in any number of counterparts and by
different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  f)  This Guaranty shall
be governed by, and construed in accordance with, the laws of the State of
New York.

 


EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR
IS TO BE A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. 
EACH GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN THE COURTS OF ANY JURISDICTION.


 


EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS OR
IS TO BE A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY GUARANTEED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.


 

[Remainder of Page Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Etc.

 

--------------------------------------------------------------------------------


 

Exhibit A
To The
Subsidiary Guaranty

 

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

 

                 , 200   

 

BNP Paribas, as Agent
[Address of Agent]

 

Attention:

 

Credit Agreement dated as of November     , 2009 among
 Sealed Air Corporation, a Delaware corporation (the “Company”), the other
Borrowers
 party to the Credit Agreement, the Lenders
party to the Credit Agreement, and BNP Paribas, as Agent

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the “Subsidiary
Guaranty”).  The capitalized terms defined in the Subsidiary Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.

 

Section 1.  Guaranty; Limitation of Liability.  (a)  The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premium,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Agent or any other Guaranteed Party in enforcing any rights under this
Guaranty Supplement, the Subsidiary Guaranty or any other Loan Document. 
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Guaranteed Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

 

--------------------------------------------------------------------------------


 

(b)                                 The undersigned, and by its acceptance of
this Guaranty Supplement, the Agent and each other Guaranteed Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Subsidiary Guaranty and the obligations of the undersigned
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, the Agent, the other Guaranteed Parties and the undersigned
hereby irrevocably agree that the obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty at any time shall be limited to
the maximum amount as will result in the obligations of the undersigned under
this Guaranty Supplement and the Subsidiary Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c)                                  The undersigned hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Guaranteed Party under this Guaranty Supplement, the Subsidiary Guaranty or
any other guaranty, the undersigned will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Guaranteed Parties
under or in respect of the Loan Documents.

 

Section 2.  Obligations Under the Guaranty.  The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Subsidiary Guaranty to the same extent as each of the
other Guarantors thereunder.  The undersigned further agrees, as of the date
first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.  Representations and Warranties.  The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

 

Section 4.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a)  This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(b)                                 The undersigned hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or any federal court of the United
States of America sitting in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Guaranty
Supplement, the Subsidiary Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and the undersigned hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard

 

2

--------------------------------------------------------------------------------


 

and determined in any such New York State court or, to the extent permitted by
law, in such federal court.  The undersigned agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty Supplement or the Subsidiary Guaranty or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty Supplement, the Subsidiary
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

 

(c)                                  The undersigned irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Guaranty
Supplement, the Subsidiary Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court.  The
undersigned hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

 

(d)                                 The undersigned hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to any of the
Loan Documents, the Advances or the actions of any Guaranteed Party in the
negotiation, administration, performance or enforcement thereof.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

 

By

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E - FORM OF

OPINION OF COUNSEL

FOR THE BORROWER

 

[To come]

 

--------------------------------------------------------------------------------


 

EXHIBIT F - FORM OF

BORROWER DESIGNATION AGREEMENT

 

[DATE]

 

To each of the Lenders

parties to the Credit Agreement

(as defined below) and to Citicorp USA, Inc.

as Administrative Agent for such Lenders

 

Ladies and Gentlemen:

 

Reference is made to the Three Year Credit Agreement dated as of November 19,
2009 among Sealed Air Corporation (the “Company”), certain other Borrowers (as
defined in the Credit Agreement), the Lenders (as defined in the Credit
Agreement) and BNP Paribas, as agent for the Lenders (the “Credit Agreement”). 
Terms used herein and defined in the Credit Agreement shall have the respective
meanings ascribed to such terms in the Credit Agreement.

 

Please be advised that the Company hereby designates its undersigned Subsidiary,
                         (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.

 

The Designated Subsidiary, in consideration of each Lender’s agreement to extend
credit to it under and on the terms and conditions set forth in the Credit
Agreement, does hereby assume each of the obligations imposed upon a “Designated
Subsidiary” and a “Borrower” under the Credit Agreement and agrees to be bound
by the terms and conditions of the Credit Agreement.  In furtherance of the
foregoing, the Designated Subsidiary hereby represents and warrants to each
Lender as follows:

 

(a)                                  The Designated Subsidiary is a corporation
duly organized, validly existing and in good standing under the laws of
                                            .

 

(b)                                 The execution, delivery and performance by
the Designated Subsidiary of this Borrower Designation Agreement, the Credit
Agreement and the Notes to be delivered by it are within the Designated
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) the Designated Subsidiary’s charter
or by-laws or (ii) any law, rule or regulation applicable to the Designated
Subsidiary or (iii) any material contractual or legal restriction binding on the
Designated Subsidiary.  This Borrower Designation Agreement and the Notes
delivered by it have been duly executed and delivered on behalf of the
Designated Subsidiary.

 

(c)                                  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Designated Subsidiary of this Borrower Designation Agreement, the Credit
Agreement or the Notes to be delivered by it.

 

(d)                                 This Borrower Designation Agreement is, and
the Notes to be delivered by the Designated Subsidiary when delivered will be,
legal, valid and binding obligations of the Designated Subsidiary enforceable
against the Designated Subsidiary in accordance with their respective terms.

 

(e)                                  There is no pending or, to the knowledge of
the Designated Subsidiary, threatened action or proceeding affecting the
Designated Subsidiary or any of its Subsidiaries before any court, governmental
agency or arbitrator which purports to affect the legality, validity or
enforceability of this Borrower Designation Agreement, the Credit Agreement or
any Note of the Designated Subsidiary.

 

--------------------------------------------------------------------------------


 

This Borrower Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

Very truly yours,

 

 

 

SEALED AIR CORPORATION

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

[THE DESIGNATED SUBSIDIARY]

 

 

 

By

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------